Exhibit 10.1

 
EXECUTION VERSION

 
ASSET PURCHASE AGREEMENT


AMONG


ORLEANS HOMEBUILDERS, INC.


AND


THE SELLER AFFILIATES NAMED HEREIN,


AS SELLERS,


AND


NVR, INC.,


AS PURCHASER


DATED AS OF APRIL 13, 2010


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
Page
 
ARTICLE I
DEFINITIONS
     
SECTION 1.1
CERTAIN DEFINITIONS
1
SECTION 1.2
TERMS DEFINED ELSEWHERE IN THIS AGREEMENT
10
SECTION 1.3
OTHER DEFINITIONAL AND INTERPRETIVE MATTERS
11
 
ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
     
SECTION 2.1
PURCHASE AND SALE OF ASSETS
12
SECTION 2.2
EXCLUDED ASSETS
14
SECTION 2.3
ASSUMPTION OF LIABILITIES
14
SECTION 2.4
EXCLUDED LIABILITIES
15
SECTION 2.5
ASSIGNMENT AND ASSUMPTION; ASSUMED CURE AMOUNTS
16
SECTION 2.6
FURTHER CONVEYANCES AND ASSUMPTION
16
SECTION 2.7
CASUALTY EVENTS, CONDEMNATION
17
SECTION 2.8
BULK SALES LAWS
17
SECTION 2.9
ENVIRONMENTAL MATTERS
18
SECTION 2.10
TITLE AND SURVEY
19
SECTION 2.11
ASSIGNMENT OF HOA DOCUMENTS
20
SECTION 2.12
ALLOCATION OF PURCHASE PRICE
20
 
ARTICLE III
CONSIDERATION
 
SECTION 3.1
CONSIDERATION
20
SECTION 3.2
CLOSING ADJUSTMENT
22
SECTION 3.3
SOLE ADJUSTMENTS
24
 
ARTICLE IV
CLOSING AND TERMINATION
 
SECTION 4.1
CLOSING DATE
24
SECTION 4.2
DELIVERIES BY SELLERS
24
SECTION 4.3
DELIVERIES BY PURCHASER
25
SECTION 4.4
TERMINATION OF AGREEMENT
26
SECTION 4.5
PROCEDURE UPON TERMINATION
27
SECTION 4.6
EFFECT OF TERMINATION
27


 
-i-

--------------------------------------------------------------------------------

 



 
Page
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLERS
     
SECTION 5.1
ORGANIZATION AND GOOD STANDING; STATUS OF SELLERS
28
SECTION 5.2
AUTHORIZATION OF AGREEMENT
29
SECTION 5.3
CONFLICTS; CONSENTS OF THIRD PARTIES
29
SECTION 5.4
FINANCIAL ADVISORS
30
SECTION 5.5
TITLE TO ASSETS
30
SECTION 5.6
CONTRACTS
30
SECTION 5.7
LEGAL COMPLIANCE; PERMITS
31
SECTION 5.8
ENVIRONMENTAL
31
SECTION 5.9
INTELLECTUAL PROPERTY
31
SECTION 5.10
TAX MATTERS
32
SECTION 5.11
JV INVESTORS
32
     
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
SECTION 6.1
ORGANIZATION AND GOOD STANDING
32
SECTION 6.2
AUTHORIZATION OF AGREEMENT
33
SECTION 6.3
CONFLICTS; CONSENTS OF THIRD PARTIES
33
SECTION 6.4
FINANCIAL ADVISORS
33
SECTION 6.5
INDEPENDENT INVESTIGATION; NO OTHER SELLER WARRANTIES
34
SECTION 6.6
NO KNOWLEDGE OF MISREPRESENTATION
34
 
ARTICLE VII
BANKRUPTCY COURT MATTERS
     
SECTION 7.1
COMPETING TRANSACTION
34
SECTION 7.2
BANKRUPTCY COURT FILINGS
35
 
ARTICLE VIII
COVENANTS
 
SECTION 8.1
ACCESS TO INFORMATION
35
SECTION 8.2
CONDUCT OF THE BUSINESS PENDING THE CLOSING
36
SECTION 8.3
CONSENTS
36
SECTION 8.4
REGULATORY APPROVALS
37
SECTION 8.5
FURTHER ASSURANCES
38
SECTION 8.6
CONFIDENTIALITY
38
SECTION 8.7
PUBLICITY
39
SECTION 8.8
SUPPLEMENTATION AND AMENDMENT OF THE DISCLOSURE SCHEDULE
39
SECTION 8.9
COURT ORDER
39


 
-ii-

--------------------------------------------------------------------------------

 



   
Page
     
SECTION 8.10
ADEQUATE ASSURANCE OF FUTURE PERFORMANCE
40
SECTION 8.11
PURCHASER COVENANTS AFTER CLOSING; ACCESS
40
SECTION 8.12
REPLACEMENT OF COMMITMENTS
40
SECTION 8.13
NAME CHANGES
41
SECTION 8.14
FINANCIAL STATEMENTS
41
SECTION 8.15
TRANSITION ARRANGEMENTS
42
 
ARTICLE IX
CONDITIONS TO CLOSING
     
SECTION 9.1
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
42
SECTION 9.2
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS
43
SECTION 9.3
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER AND SELLERS
43
SECTION 9.4
FRUSTRATION OF CLOSING CONDITIONS
44
     
ARTICLE X
NO SURVIVAL
 
SECTION 10.1
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
44
SECTION 10.2
NO CONSEQUENTIAL DAMAGES
44
     
ARTICLE XI
TAXES
 
SECTION 11.1
TAX MATTERS
44
     
ARTICLE XII
MISCELLANEOUS
 
SECTION 12.1
EXPENSES
45
SECTION 12.2
INJUNCTIVE RELIEF
45
SECTION 12.3
SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS
45
SECTION 12.4
WAIVER OF RIGHT TO TRIAL BY JURY
46
SECTION 12.5
ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS
46
SECTION 12.6
GOVERNING LAW
46
SECTION 12.7
NOTICES
46
SECTION 12.8
SEVERABILITY
47
SECTION 12.9
BINDING EFFECT; ASSIGNMENT
48
SECTION 12.10
NON-RECOURSE
48
SECTION 12.11
COUNTERPARTS
48
SECTION 12.12
PURCHASE PRICE ALLOCATION
48

 
 
-iii-

--------------------------------------------------------------------------------

 
 

   
Page
     
SCHEDULES
 
Schedule
Subject
       
1.1(a)
Controlled Jobs
 
1.1(b)
Nonassignable Documents and Intellectual Property
 
1.1(c)
Individual Properties
 
1.1(d)
Seller Knowledge Persons
 
1.1(e)
Purchased Contracts
 
1.1(f)
Purchased Leases
 
1.1(g)
Certain Allowable Interest Expense
 
1.1(h)
Construction Budgets
 
1.1(i)
Illustration of “Qualified Offset” Clause (i) Computation
 
1.1(j)
February 28, 2010 Backlog Report
 
1.1(k)
February 28, 2010 Model Home Prices
 
2.1(a)
Scheduled Real Property
 
2.1(p)
Other Purchased Assets
 
2.2(j)
Other Excluded Assets
 
2.3(b)
Specified Assumed Liabilities
 
2.4(k)
Certain Excluded Land Development Liabilities
 
3.2(b)
Closing Adjustment Methodology
 
5.5(b)
JV Real Property
 
5.10(b)
Open Tax Audits
 
8.2(I)
Exceptions to Ordinary Conduct of Business
 
8.2(II)
Units to be Weatherized
 
8.12
Commitments
       
EXHIBITS
     
Exhibit
Subject
       
A
Selling Affiliates
 
B
Bidding Procedures Order
 
C-1
Escrow Closing Agreement
 
C-2
Escrow Deposit Agreement
 
D
JV Assignment
 
E
Bill of Sale
 
F
Assignment and Assumption Agreement
 

 
 
-iv-

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of April 13, 2010 (this “Agreement”), among
Orleans Homebuilders, Inc., a Delaware corporation (“Parent”), the individual
selling Affiliates of Parent set forth on Exhibit A hereto (collectively, the
“Selling Affiliates” and, together with Parent, the “Sellers,” and each, a
“Seller”), and NVR, Inc., a Virginia corporation (“Purchaser”).
 
WITNESSETH:
 
WHEREAS, Parent and certain of the Selling Affiliates are debtors-in-possession
under title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”), and filed voluntary petitions for relief under chapter 11 of
the Bankruptcy Code on the Petition Date, in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) now in the jointly
administered cases No. 10-10684 (PJW) (collectively, the “Bankruptcy Case”);
 
WHEREAS, the Sellers presently conduct the Business;
 
WHEREAS, Sellers desire to sell, transfer and assign to Purchaser, and Purchaser
desires to purchase, acquire and assume from each Seller, pursuant to
Sections 105, 363 and 365 of the Bankruptcy Code, all of the Purchased Assets
and Assumed Liabilities, all as more specifically provided herein;
 
WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1     Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:
 
“Accountants” means Ernst & Young LLP or another independent accounting firm
mutually agreed to by Seller and Purchaser.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

 
 

--------------------------------------------------------------------------------

 

“Assumed Cure Amount” means, with respect to each Purchased Lease or Purchased
Contract, any amounts required to be paid pursuant to Section 365(b) of the
Bankruptcy Code or otherwise in order to cure any defaults existing as of the
date of assumption in respect of such Purchased Lease or Purchased Contract, as
approved by the Bankruptcy Court (including, for the avoidance of doubt, the
Sellers’ Assumed Cure Amounts).
 
“Bidding Procedures Order” means an order of the Bankruptcy Court in the form
attached hereto as Exhibit B, as may be amended in form and substance reasonably
satisfactory to Purchaser.
 
“Business” means the business of the Sellers of acquiring, marketing,
developing, building and selling high-quality single-family homes, townhomes and
condominiums.
 
“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.
 
“Claim” means a claim against one or more of the Sellers and/or any of their
properties as such term is defined in Section 101(5) of the Bankruptcy Code and
includes any claim against Purchaser or any of Purchaser’s properties based on a
theory of successor liability or any similar theory.
 
“Closing Adjustment” means an amount equal to the amount of all Qualified
Development Costs minus the amount of all Qualified Offsets.  The Closing
Adjustment shall be calculated consistent with the methodology set forth on
Schedule 3.2(b).
 
“Contract” means any contract, commitment, indenture, note, bond, lease, license
or other agreement, written or oral, relating to the assets of any Seller or the
operation of the Business to which any Seller is a party or by which any of such
Seller’s assets are bound.
 
“Controlled Jobs” means those assets of the Sellers set forth on
Schedule 1.1(a), which constitute all of the assets identified on Parent’s
balance sheet as “Inventory not owned — other financial interests,” “obligations
related to inventory not owned — other financial interests” and “Land deposits
and costs of future land.”
 
“Credit Agreement” means the Second Amended and Restated Revolving Credit Loan
Agreement, dated as of September 30, 2008, as amended, among Greenwood
Financial, Inc. and certain Affiliates, as borrowers, the Seller as Guarantor,
Wachovia Bank, National Association, as administrative agent, and the other
agents and lenders party thereto.
 
“Deposit” means an amount in cash equal to ten percent (10%) of the Base
Purchase Price that Purchaser shall deposit with the Escrow Agent pursuant to
Section 3.1 hereof.

 
-2-

--------------------------------------------------------------------------------

 

“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc.), site plans,
subdivision plans, development plans, architectural drawings, engineering,
environmental and marketing materials, soil and other studies, surveys, plats,
maps, as-built drawings, cost estimates and budgets, construction and land
development schedules, and budgets, property inspection reports, homeowner and
condominium declarations, title policies, agreements with governmental agencies,
governmental permits, sales and marketing information (including contracts and
historical sales figures), reports and appraisals, warranties relating to
improvements to the Real Property or other Purchased Assets, user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related to the Purchased Assets, in
each case whether or not in electronic form; provided that the documents set
forth on Schedule 1.1(b) shall only be included in the “Documents” if Sellers’
rights in such documents are assignable as of the Closing or become assignable
thereafter (it being agreed that, to the extent Sellers’ rights in such
documents are not assignable by Sellers as of the Closing, Sellers shall use
their reasonable best efforts to cause the owner thereof to assign rights to
such documents to, and/or permit use of the same by, Purchaser subject to the
payment by Purchaser of a re-use or similar fee, as set forth on Schedule
1.1(b), with respect to the construction of any home started after the Closing).
Schedule 1.1(b) sets forth any fees payable with respect to the re-use of any
Documents set forth on such Schedule or other restrictions on use or transfer
thereof.
 
“Escrow Agent” means the Title Company.
 
“Escrow Closing Agreement” means an agreement executed by Purchaser, Sellers and
the Escrow Agent in the form attached hereto as Exhibit C-1.
 
“Escrow Deposit Agreement” means an agreement executed by Purchaser, Sellers and
the Escrow Agent, in the form attached hereto as Exhibit C-2.
 
“Excluded Developments” means the communities referred to as Wildflower at
Walkill, in Middletown, NY, and Woodside Crossing, in Rock Tavern, NY.
 
“Expense Reimbursement” means (a) One Hundred Fifty Thousand Dollars ($150,000)
(covering the Purchaser’s internal management and personnel expenses incurred in
pursuing the transactions contemplated hereby), plus (b) all actual documented
out-of-pocket costs, fees and expenses incurred by Purchaser following the
Petition Date in connection with (i) this Agreement, including the negotiation
and documentation of this Agreement and the evaluation of the transactions
contemplated hereby and/or (ii) any auction or hearings (including the filing of
any pleadings or other documents in connection with such hearings) relating to
this Agreement, the Bidding Procedures Order, the Sale Order or otherwise
relating to the sale of any of the Purchased Assets or the Bankruptcy Case;
provided, that the aggregate amount of the Expense Reimbursement shall in no
event exceed One Million Dollars ($1,000,000).
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“HOA Documents” shall mean, with respect to any HOA, all articles of
incorporation, articles of association or other formation documents, bylaws and
declarations of restrictive covenants, covenants, conditions and restrictions,
including any amendments thereto, applicable to such HOA.

 
-3-

--------------------------------------------------------------------------------

 
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Individual Property” means each residential community set forth on
Schedule 1.1(c), together with all of the Purchased Assets relating to such
residential community.
 
“Intellectual Property” means trademarks, service marks, trade names, and all
the goodwill associated therewith; published and unpublished works of
authorship, whether copyrightable or not, including architectural, consulting or
engineering blueprints, plans, reports, designs, schematics, ideas and concepts,
domain names, customer lists, and all other intellectual property rights used or
useful in connection with the Purchased Assets; and all applications and
registrations therefor, databases and any other compilations of information used
or useful in connection with the Purchased Assets and applications and
registrations thereof, and all derivative works, renewals, extensions,
restorations and reversions thereof; provided that the documents set forth on
Schedule 1.1(b) shall only be included in the “Intellectual Property” if
Sellers’ rights in such documents are assignable as of the Closing or become
assignable thereafter (it being agreed that, to the extent Sellers’ rights in
such documents are not assignable by Sellers as of the Closing, Sellers shall
use their reasonable best efforts to cause the owner thereof to assign rights to
such documents to, and/or permit use of the same by, Purchaser, subject to the
payment by Purchaser of a re-use or similar fee, as set forth on
Schedule 1.1(b), with respect to the construction of any home started after the
Closing).  Schedule 1.1(b) sets forth any fees payable with respect to the
re-use of any Documents set forth on such Schedule or other restrictions on use
or transfer thereof.
 
“JV Entity” means one or more joint ventures, strategic alliance or other form
of entity which owns JV Real Property.
 
“JV Interests” means JV Investors’ respective interests in the JV Entities.
 
“JV Investor” means any Affiliate of Sellers owning a partnership or membership
interest, as applicable, in any JV Entity.
 
“JV Real Property” means (i) the development commonly known as “Dolington,”
located in Upper Makefield and Newton townships, Bucks County, PA, (ii) lots 258
and 263 in the development commonly known as “Byers Station” (which lots are
commonly known as “Byers Commercial”), located in Upper Uwchlan township,
Chester County, PA and (iii) Byers Station components #4 and #5 (being 52
townhouse and 60 single family properties), located in West Vincent township,
Chester County, PA, which will be conveyed to the applicable JV Investor
pursuant to the Straw Party Agreement dated September 22, 2004, the legal
description of which real property as of February 28, 2010 (excluding the legal
description of the real property contemplated by the foregoing clause (iii)) is
set forth on Schedule 5.5(b).

 
-4-

--------------------------------------------------------------------------------

 
 
“Knowledge of Seller” means the actual knowledge, after good faith inquiry, of
each of the individuals identified on Schedule 1.1(d) that is an employee of
Parent or any of its subsidiaries as of the date that the applicable
representation or certification is made hereunder.
 
“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings by or before
a Governmental Body.
 
“Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.
 
“Lien” means any mortgage, lien (as such term is defined in Section 101(37) of
the Bankruptcy Code including any mechanic’s, materialmen’s, statutory and any
other consensual or non-consensual lien), security interest, charge,
hypothecation, deed of trust, pledge, right of use, first offer or refusal,
easement, servitude, restrictive covenant, lease, sublease, covenant, right of
way, option, Claim, restriction on transfer or otherwise, interest, encroachment
or encumbrance of any kind.
 
“Material Adverse Effect” means (i) a material adverse effect on the Purchased
Assets (taken as a whole), or (ii) a material adverse effect on the ability of
the Sellers (taken as a whole) to consummate the transactions contemplated by
this Agreement or perform their obligations under this Agreement other than an
effect resulting solely from an Excluded Matter.  “Excluded Matter” means any
one or more of the following:  (i) the announcement of the signing of this
Agreement or the filing of the Petition, compliance with the express provisions
of this Agreement or the consummation of the transactions contemplated hereby,
(ii) reasonably anticipated events, conditions, circumstances, developments,
changes or effects arising out of the filing of the Petition, (iii) actions or
omissions taken or not taken by or on behalf of the Sellers or any of their
respective Affiliates at the express request, or with the consent, of the
Purchaser or its Affiliates, (iv) actions taken by the Purchaser or its
Affiliates, other than as contemplated by this Agreement, (v) failure of any
Seller to meet any internal or published projections, forecasts, estimates or
predictions it being the understanding of the parties hereto that the underlying
cause of such failure may otherwise constitute a Material Adverse Effect if such
event is not otherwise excluded from the definition of Material Adverse Effect,
(vi) events covered by Section 2.7 hereof, (vii) the failure of one or more JV
Entity to have good and marketable title to, or a valid leasehold interest in,
the JV Real Property free and clear of all Liens other than Permitted Liens,
(viii) changes or proposed changes in Law or interpretations thereof by any
Governmental Body (ix) changes or proposed changes in generally accepted
accounting principles in the United States or elsewhere, (x) changes which
generally affect the national or regional markets for residential housing, (xi)
changes in general economic conditions, currency exchange rates or United States
or international debt or equity markets and (xii) national or international
political or social conditions or any national or international hostilities,
acts of terror or acts of war; provided that, in the case of clauses (viii)
through (xii), inclusive, such events, changes, conditions, circumstances,
developments or effects shall be taken into effect in determining whether any
such material adverse effect has occurred to the extent that any such events,
changes, conditions, circumstances, developments or effects have a material and
disproportionate adverse effect on the Business, the Purchased Assets, the
Assumed Liabilities or the Sellers as compared to other similarly affected
persons.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.
 
“Outside Date” means the later of (x) (i) with respect to any termination of
this Agreement by Purchaser, the earlier of (x) July 15, 2010 or, if the Sale
Order is entered after July 8, 2010, the date which is five (5) Business Days
after the Sale Order is entered, and (y) August 15, 2010; and (ii) with respect
to any termination of this Agreement by Sellers, August 31, 2010 and (y) in the
event that any filings with respect to the transactions hereunder are made under
the HSR Act or other Antitrust Laws, five (5) Business Days after expiration or
early termination of any applicable notice period under the HSR Act or such
other Antitrust Laws.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
 
“Permitted Liens” means:  (a) easements, covenants or similar encumbrances and
which do not interfere with the development or intended use of any Individual
Property for residential single family houses, townhomes or condominium units,
(b) with respect to any Individual Property that is subject to a Purchased
Lease, statutory Liens creating a security interest in favor of landlords with
respect to property of the Sellers which do not interfere with the current use
of such leased real property by the Sellers in any material respect, (c) Liens
for any Tax not yet due and payable , (d) Liens for any Tax due but not
delinquent or being contested in good faith, (e) Liens from which the Purchased
Assets are sold free and clear pursuant to the Sale Order and (f) easements,
covenants or similar encumbrances as listed on the title policy issued when
Seller acquired the Individual Property.
 
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
 
“Petition Date” means March 1, 2010.
 
“Purchased Contracts” means those Contracts set forth on Schedule 1.1(e), as the
same may be updated from time to time in accordance with this Agreement, all of
which shall be assumed by Sellers and assigned to Purchaser at Closing, and any
licenses of architectural drawings or similar materials included in the
Purchased Assets under which a Seller is licensee, all of which shall be assumed
by Sellers and assigned to Purchaser at Closing.  Notwithstanding anything to
the contrary contained in this Agreement, Schedule 1.1(e) may be amended or
supplemented at any time prior to Closing (i) by Purchaser, in its sole
discretion without the consent of Sellers, to delete any Contracts from
Schedule 1.1(e), (ii) by Sellers, but only with the prior consent of Purchaser,
to add or delete any Contracts to or from Schedule 1.1(e), and (iii) by
Purchaser, but only with the prior consent of Parent, to add any Contracts to
Schedule 1.1(e) except those related solely to the Excluded Developments.

 
-6-

--------------------------------------------------------------------------------

 
 
“Purchased Leases” means those leases set forth on Schedule 1.1(f), all of which
shall be assumed by Sellers and assigned to Purchaser at
Closing.  Notwithstanding anything to the contrary contained in this Agreement,
Schedule 1.1(f) may be amended or supplemented at any time prior to Closing (i)
by Purchaser, in its sole discretion without the consent of Sellers, to delete
any leases from Schedule 1.1(f), (ii) by Sellers, but only with the prior
consent of Purchaser, to add or delete any leases to or from Schedule 1.1(f),
and (iii) by Purchaser, but only with the prior consent of Parent, to add any
leases to Schedule 1.1(f) except those related solely to the Excluded
Developments.
 
“Qualified Bid” means a Qualified Bid as defined in the Sale Motion.  This
Agreement shall be deemed to be a Qualified Bid.
 
“Qualified Development Costs” means all costs, fees and expenses (x) in the case
of the Estimated Closing Adjustment, paid by or on behalf of any Seller after
February 28, 2010 and prior to the Closing, and (y) in the case of the Closing
Date Schedule, paid, incurred or accrued by or on behalf of any Seller after
February 28, 2010 and prior to the Closing, which (with respect to such incurred
or accrued items) are paid prior to the delivery of the Closing Date Schedule,
in each case, relating to the construction or improvement of Scheduled Real
Property that are properly capitalized in accordance with generally accepted
accounting principles, but excluding any interest expense or overhead expenses
(except in the case of the Real Property listed on Schedule 1.1(g), with respect
to which payments of interest expense paid by the Sellers in connection with the
acquisition of such property shall be included), provided that such costs, fees,
and expenses with respect to any phase of construction, on an aggregate basis,
shall not exceed 103% of the applicable amount for such phase of construction
set forth on the construction budget attached hereto as Schedule 1.1(h) (and
subject to any subsequent changes thereto on account of customer change orders
and other adjustments to homes under construction, in each case to the extent
there is a corresponding increase in the sale price of the applicable home, or
the conversion of model homes).
 
“Qualified Offsets” means the sum of—
 
               (i)           the amount of the cash purchase price, net of
closing costs as set forth on the applicable HUD-1 (such closing costs not to
exceed 5% of the gross sales price in the aggregate for all units closed),
received by the Sellers in respect of sales of Scheduled Real Property which
close after February 28, 2010 and prior to the Closing (an illustration of the
application of this clause (i) is set forth in Schedule 1.1(i) attached hereto;
the principles reflected in such illustration shall be used in applying this
clause (i) for purposes of the Closing Adjustment); and
 
               (ii)          the amount of any net purchase price reductions or
other concessions agreed to by a Seller after February 28, 2010 and prior to the
Closing with respect to a contract for the sale of Scheduled Real Property dated
prior to February 28, 2010; and
 
 
-7-

--------------------------------------------------------------------------------

 

               (iii)(a)  with respect to any unit (other than a model home) for
which a sales contract is entered into after February 28, 2010, but prior to the
Closing, the amount by which the net sales price for such unit is less than the
average net selling price of the backlog for a comparable unit in the applicable
community as set forth in the column entitled “Net Selling Price” in the
February 28, 2010 Backlog report provided to Purchaser (a copy of which is
attached hereto as Schedule 1.1(j)), or, if there is no backlog for purposes of
this comparison, the average net sales price of homes conveyed to buyers over
the preceding 12 months for a comparable unit in the applicable community; and
 
(b) as to model homes for which a sales contract is entered into after February
28, 2010, but prior to the Closing, the amount by which the net sales price for
such unit is less than 75% of the stated “Net Selling Price” for such unit as
set forth on Schedule 1.1(k), unless such model home sale contract is otherwise
consented to in advance by Purchaser; and
 
               (iv)        an amount equal to 10% of the net sales price for any
contract for the sale of Scheduled Real Property (but excluding homes in backlog
whose construction status is Stage 0 or Stage 1) dated prior to February 28,
2010 that is cancelled after February 28, 2010 and for which a new sales
contract has not been executed as of the Closing Date; provided that the amount
calculated under this clause (iv) shall not be applied as a Qualified Offset
unless the calculated amount is greater than $2.0 million, and then the amount
of the Qualified Offset under this clause (iv) shall be equal to the excess of
the calculated amount over $2.0 million; and provided further that the amount of
the Qualified Offset under this clause (iv) as so calculated shall in no event
exceed $2.0 million.
 
“Remediation” means any abatement, investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling and analysis, installation, reclamation, closure,
post-closure, settlement, or any other action taken in connection with the
suspected, threatened or actual release of hazardous substances or the violation
of any environmental law.
 
“Sale Motion” means the Sellers’ Motion pursuant to Section 105(a), 363 and 365
of the Bankruptcy Code and Bankruptcy Rules 6004 and 6006 for (i) approval of
procedures in connection with the sale of all or substantially all of the
Sellers’ assets, (ii) authorization to enter into this Agreement and approval of
the Sale Order (subject to higher and better offers) in connection therewith,
and (iii) approval of the Bidding Procedures Order (including the setting of
related auction and hearing dates), as the same may be amended in form and
substance reasonably satisfactory to Purchaser.

 
-8-

--------------------------------------------------------------------------------

 

“Sale Order” shall be an order or orders of the Bankruptcy Court in form and
substance reasonably acceptable to Purchaser and Parent approving this Agreement
and all of the terms and conditions hereof, and approving and authorizing the
Sellers to consummate the transactions contemplated hereby.  Without limiting
the foregoing, the Sale Order shall, among other things, (i) approve the sale of
the Purchased Assets to the Purchaser (including the assumption by Sellers and
assignment to Purchaser of the Purchased Contracts and Purchased Leases) on the
terms and conditions set forth in this Agreement and authorize and direct the
Sellers to proceed with the transactions contemplated under this Agreement, (ii)
include a finding that Purchaser is a good faith purchaser of the Purchased
Assets under Section 363(m) of the Bankruptcy Code, (iii) state that the
Purchased Assets shall be sold and transferred to Purchaser free and clear of
all Liens and Liabilities except for Permitted Liens and Assumed Liabilities
(iv) state that the interest in, and claims and rights under, the Purchased
Contracts and Purchased Leases shall be assumed by Sellers and assigned to
Purchaser notwithstanding any provision in any such contract or lease or
applicable Law that prohibits, restricts or conditions the assignment or
transfer of such contract or lease; (v) provide that, as of the Closing, any and
all defaults existing under Purchased Contracts or Purchased Leases as of the
Closing shall be deemed cured and no counter-party to any Purchased Contract or
Purchased Lease shall have any rights against Sellers, Purchaser or under such
Purchased Contract or Purchased Lease on account of such defaults, except the
right to payment from Purchaser of any Assumed Cure Amount required to be paid
with respect to such Purchased Contract or Purchased Lease, (vi) provide for a
waiver of the stays contemplated by Rules 6004(h) and 6006(d) of the Bankruptcy
Rules; and (vii) include a finding that Purchaser has not engaged in any of the
acts prohibited by Section 363(n) of the Bankruptcy Code.
 
“Scheduled Real Property” means all real property listed on Schedule 2.1(a).
 
“Sellers’ Assumed Cure Amounts” means any Assumed Cure Amounts payable with
respect to Sellers’ Assumed Cure Amounts Contracts.
 
“Sellers’ Assumed Cure Amounts Contract” means any contract for the sale of
homes by Sellers to homebuyers and/or other Purchased Contracts or Purchased
Leases, the assignment of which is required in order for the Sellers to perform
their respective obligations to transfer to Purchaser at Closing title to the
Real Property and interests in the JV Investors.
 
“Survey” means a survey of each Individual Property obtained by Purchaser
pursuant to Section 2.10.
 
“Tax” means (i) all federal, state, local or foreign taxes (including any income
tax, franchise tax, capital gains tax, capital tax, gross receipts tax,
value-added tax, surtax, excise tax, ad valorem tax, transfer tax, stamp tax,
sales tax, use tax, property tax, business tax, profits tax, capital stock tax,
withholding tax, payroll tax, employment tax, social security tax, unemployment
tax, severance tax or occupation tax), (ii) all levies, assessments, tariffs,
duties (including any customs duties), deficiencies or similar charges
(including any fine, addition, penalty or interest), imposed, assessed or
collected by or under the authority of any Governmental Body and (iii) any item
of another Person described in clause (i) or (ii) for which a taxpayer is liable
as a transferee or successor, by reason of Treasury Regulation Section 1.1502-6
(or similar provision of state, local or foreign law), or by contract, indemnity
or otherwise.
 
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) supplied or required to be
supplied to any Governmental Body with respect to Taxes.
 
“Termination Fee” means an amount equal to two percent (2.0%) of the Base
Purchase Price.

 
-9-

--------------------------------------------------------------------------------

 

“Title Commitment” means an ALTA Owner’s Title Insurance Commitment issued or to
be issued to Purchaser with respect to each Individual Property.
 
“Title Company” means First American Title Insurance Company.
 
SECTION 1.2     Terms Defined Elsewhere in this Agreement.  For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated.
 
Term
 
Section
     
Agreement
 
Introduction
Allocation Schedule
 
Section 2.12
Antitrust Division
 
Section 8.4(a)
Antitrust Laws
 
Section 8.4(b)
Assignment and Assumption Agreement
 
Section 4.2(c)
Assumed Liabilities
 
Section 2.3
Bankruptcy Case
 
Recitals
Bankruptcy Code
 
Recitals
Bankruptcy Court
 
Recitals
Base Purchase Price
 
Section 3.1
Bill of Sale
 
Section 4.2(b)
Closing
 
Section 4.1
Closing Date
 
Section 4.1
Closing Date Schedule
 
Section 3.2(b)
Commitments
 
Section 8.12
Competing Bid
 
Section 7.1(a)
Competing Transaction
 
Section 4.6(d)
Condemnation
 
Section 2.7(b)
Confidentiality Agreement
 
Section 8.6
Damage or Destruction Loss
 
Section 2.7
Disclosure Schedule
 
Article V
Dispute Notice
 
Section 3.2(c)
Environmental Holdback Amount
 
Section 2.9(b)
Estimated Closing Adjustment
 
Section 3.2(a)
Excluded Assets
 
Section 2.2
Excluded Liabilities
 
Section 2.4
Excluded Matter
 
Definition of Material Adverse Effect
FTC
 
Section 8.4(a)
HOA
 
Section 2.1(n)
Holdback Amount
 
Section 3.1(b)
IP Assignments
 
Section 4.2(e)
JV Assignment
 
Section 4.2(b)
Parent
 
Introduction
Purchase Price
 
Section 3.1
Purchased Assets
 
Section 2.1
Purchaser
 
Introduction
Purchaser Documents
 
Section 6.2

 
 
-10-

--------------------------------------------------------------------------------

 
Term
 
Section
     
Purchaser’s Environmental Diligence
 
Section 2.9(a)
Real Property
 
Section 2.1(a)
Remediation Cost
 
Section 2.9(c)
Review Period
 
Section 3.2(c)
Sale Order Approval Date
 
Section 7.1(a)
Section
 
Section 1.3(a)
Seller
 
Recitals
Seller Documents
 
Section 5.2
Sellers
 
Recitals
Sellers’ Assumed Cure Amounts Purchase Price Reduction
 
Section 3.1(c)
Selling Affiliates
 
Introduction
Substitute Commitments
 
Section 8.12
Title Objection
 
Section 2.10(a)
Title Objection Notice
 
Section 2.10(a)
Transfer Taxes
  
Section 12(a)



SECTION 1.3      Other Definitional and Interpretive Matters.
 
(a)        Unless otherwise expressly provided, for purposes of this Agreement,
the following rules of interpretation shall apply:
 
Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
 
Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.
 
Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number shall include the plural and
vice versa.
 
Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 
-11-

--------------------------------------------------------------------------------

 
 
Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
 
Section References.  All section references contained herein, unless otherwise
specified, shall refer to sections of this Agreement.
 
(b)        The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
 
SECTION 2.1      Purchase and Sale of Assets.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall
purchase, acquire and accept from the Sellers, and Sellers shall sell, transfer,
assign, convey and deliver to Purchaser all of the Sellers’ right, title and
interest in, to and under the Purchased Assets free and clear of all Liens and
all Liabilities, other than Permitted Liens, and Assumed
Liabilities.  “Purchased Assets” shall mean the following assets of the Sellers
(but excluding Excluded Assets) as of the Closing:
 
(a)        all real property (collectively, the “Real Property”) owned by
Sellers or any of them at any Individual Property, including the number of
subdivided lots for each Individual Property set forth on Schedule 2.1(a),
together with all buildings, structures (surface and sub surface), improvements
and fixtures located thereon, whether completed or partially constructed, and
all rights, privileges and appurtenances pertaining thereto, including all of
the Sellers’ right, title and interest in and to all rights-of-way, open or
proposed streets, alleys, easements and strips or gores of land adjacent
thereto, but excluding any building lots and buildings constructed thereon that
are sold and conveyed by Sellers to residential homebuyers in the ordinary
course of business prior to the Closing (it being acknowledged that title to the
JV Real Property is not held by Sellers but, instead, by entities in which the
Sellers have an ownership interest);
 
(b)        all accounts receivable of the Sellers relating to or arising out of
the Real Property or the other Purchased Assets (and excluding, for the
avoidance of doubt, accounts receivable in respect of sales proceeds for real
estate closings for building lots and buildings constructed thereon that are
sold and conveyed by Sellers to buyers in the ordinary course of business prior
to Closing but for which the sale proceeds have not been received by Sellers
prior to Closing);
 
(c)        the Purchased Contracts and all rights of Sellers thereunder;
 
(d)        the Controlled Jobs;

 
-12-

--------------------------------------------------------------------------------

 
 
(e)        the Purchased Leases and all rights of Sellers thereunder, together
with all improvements on, and fixtures and other appurtenances to, the leased
property and rights in respect thereof;
 
(f)         all inventory, supplies, materials and other personal property
related to or used in connection with the Real Property or the other Purchased
Assets, including any furniture, furnishings, fixtures, rugs, mats, carpeting,
appliances, computers, televisions, other electronic equipment, plumbing
fixtures and other equipment located in any model homes included in the Real
Estate;
 
(g)        all of Sellers’ right, title and interest in and to all customer and
other deposits (including earnest money deposits and security deposits and
interests to escrows) held in segregated accounts and prepaid charges and
expenses of the Sellers related to or used in connection with the Real Property
or the other Purchased Assets;
 
(h)        all rights of the Sellers under any warranties relating to
improvements to the Real Property or other Purchased Assets;
 
(i)         the right of Sellers to any insurance proceeds and condemnation
proceeds in respect of the Real Property, the other Purchased Assets or the
Assumed Liabilities;
 
(j)         all Intellectual Property owned and/or used by Seller in connection
with the Purchased Assets;
 
(k)        all Documents that are used, or held for use, in connection with the
Real Property or the other Purchased Assets, but excluding any Documents
primarily related to or are required to realize the benefits of any Excluded
Asset; provided, however, that the Sellers shall have continued access to such
Documents (or copies thereof) as are necessary or appropriate to administer the
Bankruptcy Case;
 
(l)         all Permits and pending applications for Permits used in, held for
use in or intended to be used in connection with the Purchased Assets;
 
(m)       all rights of each Seller under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with employees and agents of such
Seller or with third parties to the extent relating to the Real Property or the
other Purchased Assets set forth in this Section 2.1, to the extent assignable;
 
(n)        all right, title and interest of Sellers in and to any homeowner
associations or similar organizations (“HOAs”), including as “declarant” under
the applicable HOA Documents;
 
(o)        Sellers’ interests in the JV Investors; and
 
(p)        all other assets that are used or held for use in connection with or
related to the Purchased Assets listed on Schedule 2.1(p).

 
-13-

--------------------------------------------------------------------------------

 
 
SECTION 2.2      Excluded Assets.  Nothing herein contained shall be deemed to
sell, transfer, assign or convey the Excluded Assets to Purchaser, and the
Sellers shall retain all right, title and interest to, in and under the Excluded
Assets.  “Excluded Assets” shall mean any assets of the Seller other than the
Purchased Assets, including all interests and rights of the Sellers in and to
solely the following assets:
 
(a)        all cash, cash equivalents, bank deposits or similar cash items of
Seller and its subsidiaries other than cash items included in the Purchased
Assets pursuant to Section 2.1(g);
 
(b)       all right, title and interest in respect of the Excluded Developments;
 
(c)        all of the Sellers’ deposits or prepaid charges and expenses paid in
connection with or relating to any other Excluded Assets set forth in this
Section 2.2;
 
(d)        all Contracts other than the Purchased Contracts and the Purchased
Leases;
 
(e)        any Tax receivable, Tax refund, Tax deposit or other Tax asset;
 
(f)         any rights, Claims or causes of action (including causes of action
under chapter 5 of the Bankruptcy Code, rights of indemnity, warranty,
contribution or reimbursement) of any Seller not related to or arising out of
the Purchased Assets;
 
(g)        any Documents not transferred under Section 2.1;
 
(h)        all rights of the Sellers under this Agreement and the other
documents contemplated hereby, and all consideration receivable pursuant
thereto;
 
(i)         all ownership interests in the Selling Affiliates; and
 
(j)         Seller’s right, title and interest in the other assets, if any, set
forth on Schedule 2.2(j).
 
SECTION 2.3      Assumption of Liabilities.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall assume,
effective as of the Closing Date, and shall timely perform and discharge in
accordance with their respective terms, the following Liabilities (collectively,
the “Assumed Liabilities”); provided, however, that in no event shall the
Assumed Liabilities include any of the Excluded Liabilities:
 
(a)        all Liabilities of the Sellers under the Purchased Contracts and the
Purchased Leases, but solely to the extent such Liabilities arise under the
Purchased Contracts and the Purchased Leases in accordance with their terms
following the Closing, except as set forth in Section 2.3(e);
 
(b)        all Liabilities arising out of or in connection with the ownership or
operation of the Purchased Assets following the Closing, including those
Liabilities set forth on Schedule2.3(b);

 
-14-

--------------------------------------------------------------------------------

 
 
(c)        all Liabilities arising following the Closing under the HOA
Documents;
 
(d)        the Transfer Taxes payable by Purchaser pursuant to Article XI;
 
(e)        the Assumed Cure Amounts; and
 
(f)         all Liabilities for customer deposits related to the Real Property
to the extent delivered to Purchaser or for which Purchaser receives a credit at
Closing.
 
SECTION 2.4      Excluded Liabilities.  Other than the Assumed Liabilities,
Purchaser will not assume, be liable for, have any responsibility for or
otherwise become obligated in respect of any actual, unliquidated or contingent
liabilities or any other obligations of any Seller or arising out of, relating
to or otherwise in respect of the Business (the “Excluded Liabilities”),
including the following Liabilities:
 
(a)        all Liabilities arising out of or related to the Excluded Assets;
 
(b)        all Liabilities under or with respect to (i) any Employee Benefit
Plan, (ii) Sections 412, 4971 and 4980B of the Internal Revenue Code, 26 U.S.C.
§ 1 et seq. (the “Code”), or Title IV or Section 302 of ERISA with respect to
any employee benefit plan that is or has been maintained or contributed to by
any of the Sellers or any entity with which any of the Sellers is considered a
single employer under Section 414 of the Code, or (iii) any current or former
Business employees and their compensation and benefits, including any severance,
retention or similar payments due or that become payable in connection with
actions taken under this Agreement;
 
(c)        any post-petition debt or administrative expense debt other than the
Assumed Cure Amounts;
 
(d)        any indebtedness for borrowed money or other interest bearing
obligations;
 
(e)        any amounts payable to any Affiliates of the Sellers;
 
(f)         any damages or Liabilities arising out of or in connection with any
litigation pending, or claims arising, against Seller or any Selling Affiliate
that is not otherwise an Assumed Liability;
 
(g)        any Liability arising out of or in connection with a violation of any
Law by the Sellers, whether before or after the Closing, including any
violations of Law relating to occupational safety and health or discrimination
on the basis of age, race, creed, color or disability, or any conduct prohibited
by the Foreign Corrupt Practices Act of 1977;
 
(h)        any Liabilities arising under environmental laws from facts,
circumstances or conditions existing, initiated or occurring on or prior to the
Closing Date (including but not limited to administrative or civil fines or
penalties for violations of environmental laws, or Remediation or response costs
for contamination);

 
-15-

--------------------------------------------------------------------------------

 
 
(i)         any employment agreements, retirement or pension plans of Sellers
and post-retirement benefits of any type or nature, whether funded or unfunded;
 
(j)         any Liability under the Worker Adjustment and Retraining
Notification Act (or any similar state or local law);
 
(k)        land development and related Liabilities for the Individual
Properties set forth on Schedule 2.4(k);
 
(l)         any Liability associated with the environmental escrow arrangement
and sale relating to an individual lot in Westhampton Woods with an underground
storage tank;
 
(m)       all Liabilities relating to amounts required to be paid by each Seller
hereunder; and
 
(n)        all Liabilities not expressly listed in this Section 2.4, other than
Assumed Liabilities.
 
SECTION 2.5      Assignment and Assumption; Assumed Cure Amounts.
 
(a)        Assignment and Assumption.  At the Closing, Sellers shall assume and
assign to Purchaser the Purchased Contracts and the Purchased Leases pursuant to
Sections 363 and 365 of the Bankruptcy Code.
 
(b)        With respect to each Purchased Contract or Purchased Lease for which
an Assumed Cure Amount is payable, Purchaser shall pay such Assumed Cure Amount
directly to the counter-party to such Purchased Contract or Purchased Lease, as
and when finally determined by the Bankruptcy Court pursuant to the procedures
set forth in the Bidding Procedures Order, the Sale Order or any other
applicable order of the Bankruptcy Court, provided, however, that in no event
shall Purchaser be required to pay any such Assumed Cure Amount prior to the
Closing.
 
(c)        Parent or Sellers shall not reject, amend or modify any Purchased
Lease or Purchased Contract without the prior written consent of Purchaser.
 
SECTION 2.6      Further Conveyances and Assumptions.  From time to time
following the Closing, Parent and Purchaser shall, and shall cause their
respective Affiliates to, execute, acknowledge and deliver all such further
conveyances, notices, assumptions, releases, boundary line adjustment
agreements, acquaintances and such other instruments, and shall take such
further actions, as may be reasonably necessary or appropriate to assure fully
to Purchaser and its respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchaser under this Agreement and the Seller Documents,
including in each case with respect to any Individual Properties as to which the
purchase thereof is deferred in accordance with this Agreement, and to assure
fully to Seller and its Affiliates and their successors and assigns, the
assumption of the liabilities and obligations intended to be assumed by
Purchaser under this Agreement and the Seller Documents, and to otherwise make
effective the transactions contemplated hereby and thereby.

 
-16-

--------------------------------------------------------------------------------

 
 
SECTION 2.7      Casualty Events, Condemnation.
 
(a)        In the event of any damage to or destruction of any Purchased Asset
(other than normal wear and tear) after the date of this Agreement and prior to
the Closing (in any such case, a “Damage or Destruction Loss”), Seller shall
give notice thereof to the Purchaser.  If any such Damage or Destruction Loss is
covered by policies of insurance, all right and claim of the Sellers to any
proceeds of insurance for such Damage or Destruction Loss shall be assigned and
(if previously received by the Sellers and not used prior to the Closing Date to
repair any damage or destruction) paid to the Purchaser at Closing.  To the
extent such Damage or Destruction Loss is not covered by policies of insurance,
the Purchaser shall have the right to reduce the Purchase Price by an amount
equal to (i) the estimated cost to repair or restore the Purchased Assets
affected by such Damage or Destruction Loss (the “Affected Assets”) to their
condition immediately prior to the occurrence of such Damage or Destruction Loss
or (ii) if such Affected Assets are destroyed or damaged beyond repair, the
replacement cost of the Affected Assets and all compensation payable on account
of such Damage or Destruction Loss shall be retained by the Sellers.  If the
Purchaser elects to reduce the Purchase Price pursuant to this Section 2.7,
Parent and the Purchaser shall negotiate in good faith to agree upon the amount
of such reduction.  If the parties are unable to reach agreement within five (5)
Business Days after notice of the Damage or Destruction Loss is given by the
Sellers, then the amount of the reduction shall be determined by an independent,
qualified insurance adjuster selected by the Parties (or, if they are unable to
agree on such selection, one appointed by the Bankruptcy Court upon application
of either Party) whose determination of such reduction shall be final and
binding upon the parties.  In addition, with respect to any Damage or
Destruction Loss covered by policies of insurance, at Closing, Purchaser shall
receive a credit for any deductible amounts under any such insurance policies.
 
(b)        In the event of a taking of any portion of the Purchased Asset after
the date of this Agreement and prior to the Closing (in any such case, a
“Condemnation”), the Seller shall give notice thereof to the Purchaser.  At
Closing, Sellers shall assign to Purchaser their right to the proceeds of a
Condemnation or, if received by any Sellers prior to Closing, Purchaser shall
receive a credit against the Purchase Price for any Condemnation Proceeds
received by Sellers.
 
SECTION 2.8      Bulk Sales Laws.  Purchaser hereby waives compliance by any
Seller with the requirements and provisions of any “bulk-transfer” Laws of any
jurisdiction that may otherwise be applicable with respect to the sale and
transfer of any or all of the Purchased Assets to Purchaser.
 
-17-

--------------------------------------------------------------------------------


 
SECTION 2.9      Environmental Matters.

(a)        Until June 1, 2010, Purchaser will have the right, at its sole cost
and expense, to perform environmental investigations of the Real Property,
including but not limited to, Phase I and Phase II environmental site
assessments (“Purchaser’s Environmental Diligence”) and Sellers shall reasonably
cooperate with Purchaser in the performance of Purchaser’s Environmental
Diligence.  In connection therewith, Purchaser, its agents or employees, will
not enter upon any of the Real Property without twenty-four (24) hours prior
notice to Parent, and all tests or inspections will be scheduled and conducted
in a manner which does not violate applicable law or interfere with any Selling
Affiliate’s development work on any portion of the Real Property.  Purchaser, at
Purchaser’s sole cost and expense, shall promptly repair any damage to the Real
Property caused in connection with any investigations conducted by Purchaser on
the Real Property pursuant to this Section 2.9.  Moreover, prior to any entry
upon any portion of the Real Property, Purchaser will deliver to Parent a
certified copy of a commercial general liability insurance policy with limits of
not less than One Million Dollars ($1,000,000.00), combined single limit,
insuring against claims for personal injury or death or property damage
occasioned by accidents occurring on the Real Property and relating to or
arising out of Purchaser’s activities pursuant to this Section 2.9.  Purchaser
shall promptly provide to Parent copies of any reports or other results of
Purchaser’s Environmental Diligence.
 
(b)        If, on or before June 1, 2010, Purchaser notifies Parent in writing
that Purchaser’s Environmental Diligence has identified an issue which requires
Remediation of any Individual Property in order for such Individual Property to
comply with environmental standards applicable to residential real estate (as
recommended by the applicable consultant conducting such Purchaser’s
Environmental Diligence), the parties will proceed to Closing with respect to
such Individual Property and a portion of the Holdback Amount, equal to the
reasonable, good faith estimate as agreed by Parent and Purchaser, of the total
future costs to complete Remediation at the specified Individual Properties (but
in no event more than $1 million in aggregate with regard to all issues and
Individual Properties requiring Remediation) (such amounts, collectively, the
“Environmental Holdback Amount”), shall be designated to secure the performance
of such Remediation (with any amounts of such designated portion in excess of
the actual cost of such Remediation released to Parent in accordance with the
terms of the Escrow Closing Agreement).  If Purchaser does not notify Parent of
any issues on or before June 1, 2010, it shall be deemed to have waived any
objections or claims with respect thereto.  For the avoidance of doubt, no
portion of the Holdback Amount shall be designated to secure Remediation of the
matters disclosed to Purchaser prior to the date hereof, the cost of which
Remediation shall be for Purchaser’s account.
 
(c)        Purchaser shall be entitled to obtain reimbursement for the actual
third party costs and expenses in performing Remediation at the sites identified
in paragraph (b) above (“Remediation Costs”) solely from and to the extent of
the Environmental Holdback Amount held by the Escrow Agent.  To obtain such
reimbursement, Purchaser shall first present such request for reimbursement to
Parent with a copy to the Escrow Agent, along with invoices reflecting the
Remediation Costs for which Purchaser is then seeking reimbursement.  Unless
Parent objects to such request in a written notice delivered to Purchaser, with
a copy to the Escrow Agent, within ten (10) Business Days after the receipt of
such request, Escrow Agent shall disburse funds to the Purchaser from the
Environmental Holdback Amount on the fifteenth (15th) Business Day after the
date of the reimbursement request.  If Parent objects to the reimbursement
request, the Escrow Agent shall disburse the funds subject to such objection to
Purchaser only after receipt of a notice signed by Parent and Purchaser stating
that the dispute has been resolved and setting forth the amount to be disbursed
to Purchaser.  At such time as Purchaser has completed any Remediation
identified in accordance with paragraph (b) above and has been reimbursed for
such Remediation Costs, Purchaser shall provide a notice to the Escrow Agent
directing the Escrow Agent to disburse to Parent the remaining balance, if any,
of the Environmental Holdback Amount and the Escrow Agent shall disburse such
funds within five (5) Business Days after the date of such notice.

 
-18-

--------------------------------------------------------------------------------

 
 
SECTION 2.10    Title and Survey.
 
(a)        Until June 1, 2010, Purchaser may, at its sole cost and expense,
obtain a Title Commitment covering all or some of the Individual Properties from
the Title Company and may, at Purchaser’s option and at its sole cost and
expense, obtain a current Survey of all or any portion of all or some of the
Individual Properties.  Until June 1, 2010, Purchaser may deliver, from time to
time, written notice (a “Title Objection Notice”) to Parent identifying any
exceptions to title or any survey matters affecting any Individual Property
which are not Permitted Liens (within clauses (a), (b), (c), (e), and (f) of the
definition thereof) (“Title Objections”) which are disclosed in the Title
Commitment or Survey.  Any title or survey matters affecting any Individual
Property which are not identified by Purchaser as Title Objections pursuant to a
Title Objection Notice delivered to Parent within the time period set forth
above which exist on the Closing Date shall be conclusively deemed to be
acceptable to Purchaser and shall thereafter be conclusively deemed to be part
of the Permitted Liens for all purposes under this Agreement.
 
(b)        If Purchaser delivers written notice of Title Objections pursuant to
a Title Objection Notice to Parent on or before June 1, 2010:
 
(i)         to the extent the Sellers are able to deliver good and marketable
fee simple title to the applicable Individual Property, and provided that such
Title Objections do not materially interfere with Purchaser’s ability to develop
the applicable Individual Property as residential building lots, the parties
shall proceed to Closing with respect to such Individual Property and the
Purchase Price payable at the Closing shall be reduced by an agreed upon amount
to reflect diminution of value of such Individual Property due to such Title
Objections; provided, that Parent may exclude such Individual Property from the
Closing and the Purchase Price payable at the Closing shall be reduced by the
Purchase Price allocable to such Individual Property and at such time as Parent
has cured such Title Objections Purchaser shall then purchase such Individual
Property in accordance with the terms of this Agreement; and
 
(ii)        to the extent Sellers are unable to deliver good and marketable fee
simple title to the Individual Property, or to the extent that the Title
Objections would materially interfere with Purchaser’s ability to develop the
applicable Individual Property as residential building lots, the parties shall
proceed to Closing without Purchaser acquiring such Individual Property, and the
Purchase Price payable at the Closing shall be reduced by the amount of the
Purchase Price allocable to such Individual Property.
 
In the event that Purchaser and Sellers are unable to agree upon the manner in
which a Title Objection is to be resolved in accordance with this paragraph,
then the applicable Individual Property shall be excluded from the Closing, the
Purchase Price payable at the Closing shall be reduced by the Purchase Price
allocable to such Individual Property, and, at such time as such dispute has
been resolved, Purchaser shall purchase such Individual Property in accordance
with the terms of this Agreement, subject to the terms upon which the disputed
Title Objection shall have been resolved.

 
-19-

--------------------------------------------------------------------------------

 
 
SECTION 2.11    Assignment of HOA Documents.  To the extent that a Seller is the
declarant, or an assignee of a declarant, under the applicable HOA Documents for
an Individual Property, such Seller shall obtain all necessary consents (other
than consents of any Governmental Body) to assignment of its rights as
declarant, or assignee of a declarant, and shall duly and validly assign all
such rights to Purchaser at Closing; provided, in the event that any such
assignment is not effected as to any Individual Property at Closing, Purchaser
may exclude such Individual Property from the Closing and the Purchase Price
payable at the Closing shall be reduced by the Purchase Price allocable to such
Individual Property; provided, further, that at such time as such Seller is
capable of effecting such assignment, Purchaser shall acquire such Individual
Property upon payment of the Purchase Price allocable to such Individual
Property.  Seller shall use commercially reasonable efforts to obtain such
consents (and cooperate with Purchaser obtaining such consents of Governmental
Bodies and until receipt thereof, at Purchaser’s sole cost, expense, and
liability, Seller shall take such other actions as declarant thereunder that
Purchaser may reasonably request) and effect such assignments for each
Individual Property, including with respect to any Individual Properties
excluded from Closing pursuant to this Section 2.11.  Once such consents are
obtained and such assignments are effected, Purchaser shall purchase such
Individual Properties in accordance with the terms of this Agreement.
 
SECTION 2.12    Allocation of Purchase Price.  Prior to the Closing Date,
Purchaser shall deliver to Parent a schedule (the “Allocation Schedule”) setting
forth its proposed allocation of the Purchase Price (including the Assumed
Liabilities) among the Purchased Assets.  The Allocation Schedule shall be
reasonable and shall be prepared in accordance with Section 1060 of the Code and
the Treasury Regulations thereunder.  Parent agrees that promptly after
receiving said Allocation Schedule, it shall return an executed copy thereof to
Purchaser with any proposed adjustments thereto.  Purchaser and Parent shall
promptly thereafter agree on allocations of the Purchase Price that satisfy
applicable law and regulations.  Purchaser and Parent each agree to use such
allocations for purposes of paying any transfer or similar Taxes and to file
Internal Revenue Service Form 8594, and all federal, state, local and foreign
Tax Returns in accordance with the Allocation Schedule.  Purchaser and Parent
each agree to provide the other promptly with any other information required to
complete Form 8594.
 
ARTICLE III
CONSIDERATION
 
SECTION 3.1      Consideration.  At the Closing, as consideration for the
Purchased Assets, Purchaser shall (a) pay to Seller an amount in cash equal (i)
to $170,000,000 (the “Base Purchase Price”), minus (ii) any Purchase Price
reduction pursuant to Sections 2.7, 2.9(b), 2.10(b), 2.11, 8.2, 9.1(a), or
9.1(c), plus (iii) any Purchase Price increase pursuant to Section 8.12, plus
(iv) the Estimated Closing Adjustment (which amount may be positive or
negative), minus (v) the Sellers’ Assumed Cure Amounts Purchase Price Reduction
(as determined in Section 3.1(c)) (as so adjusted, the “Purchase Price”), and
(b) assume the Assumed Liabilities.  The Purchase Price shall be payable as
follows:

 
-20-

--------------------------------------------------------------------------------

 

(a)        On or prior to the first Business Day following the date of this
Agreement, Purchaser shall pay to the Escrow Agent one half of the Deposit to be
held in escrow pursuant to the terms and conditions of this Agreement and the
Escrow Deposit Agreement.  On or prior to the deadline for submitting Qualified
Bids, Purchaser shall pay to the Escrow Agent the balance of the Deposit to be
held in escrow pursuant to the terms and conditions of this Agreement and the
Escrow Deposit Agreement.
 
(b)        On the Closing Date, Purchaser shall:
 
  (i)       pay an amount to Parent, by wire transfer of immediately available
funds into an account designated by Parent, equal to ninety percent (90%) of the
Purchase Price less the Deposit (which Deposit shall be released by the Escrow
Agent to Parent); and
 
  (ii)      deposit into an account with the Escrow Agent, subject to the terms
of the Escrow Closing Agreement, an amount equal to ten percent (10%) of the
Purchase Price (such amount, the “Holdback Amount”).  The parties hereby agree
that the Holdback Amount shall only be released to the Purchaser in connection
with an adjustment pursuant to Section 3.2 or a reimbursement pursuant to
Section 2.9 and if not otherwise so released shall be released to Parent on the
later of (x) 60 days after the Closing and (y) the resolution of any dispute
with respect to an adjustment pursuant to Section 3.2 (or, in the case of any
Holdback Amount designated to secure performance of Remediation under Section
2.9, upon completion of such Remediation in a manner reasonably mutually
satisfactory to the parties); provided, that Sellers’ obligation to pay
Purchaser pursuant to Section 3.2 shall not be limited to the Holdback Amount;
provided further, that if Parent (i) disputes the calculation of the Closing
Adjustment and delivers a Dispute Notice under Section 3.2(c), or (ii) objects
to a request for reimbursement in connection with the performance of Remediation
pursuant to Section 2.9, upon resolution of such dispute or objection in
accordance with Sections 3.2(c) or 2.9, respectively, the parties shall deliver
to the Escrow Agent a joint written notice signed by Parent and Purchaser
stating that the dispute or objection, as the case may be, has been resolved and
setting forth the amounts to be disbursed to Purchaser or released to Parent, as
applicable.
 
(c)        For purposes of Section 3.1, the “Sellers’ Assumed Cure Amounts
Purchase Price Reduction” shall be an amount equal to: (i) the aggregate amount
of all Sellers’ Assumed Cure Amounts that have been approved by the Bankruptcy
Court on or prior to the Closing Date, plus (ii) the aggregate amount of all
Estimated Seller Assumed Cure Amounts.  An “Estimated Seller Assumed Cure
Amount” shall mean the cure amount alleged to be payable as of the Closing Date,
by a party to a Sellers’ Assumed Cure Amounts Contract other than the Sellers,
for a Sellers’ Assumed Cure Amounts Contract for which the Sellers’ Assumed Cure
Amounts has not been approved by the Bankruptcy Court on or prior to the Closing
Date.  Notwithstanding anything to the contrary contained herein, for each
Sellers’ Assumed Cure Amounts Contract for which the Sellers’ Assumed Cure
Amounts has not been approved by the Bankruptcy Court on or prior to the Closing
Date, upon approval by the Bankruptcy Court following the Closing of the actual
amount of the Sellers’ Assumed Cure Amounts which is payable for such Sellers’
Assumed Cure Amounts Contract, Purchaser shall pay Sellers an amount equal to
the excess, if any, of the Estimated Seller Assumed Cure Amount for such
Sellers’ Assumed Cure Amounts Contract over such actual amount of the Sellers’
Assumed Cure Amounts payable for such Sellers’ Assumed Cure Amounts Contract,
with such excess payment to be made within seven (7) Business Days after Sellers
give Purchaser notice that the Bankruptcy Court has approved the actual amount
of the Sellers’ Assumed Cure Amounts payable for such Sellers’ Assumed Cure
Amounts Contract (which notice shall indicate the amount of the Sellers’ Assumed
Cure Amounts approved by the Bankruptcy Court).

 
-21-

--------------------------------------------------------------------------------

 
 
SECTION 3.2      Closing Adjustment.
 
(a)        Not later than three (3) Business Days before the Closing, the Parent
shall deliver to the Purchaser a certificate of the Parent that sets forth in
reasonable detail the Parent’s estimate of the Closing Adjustment (the
“Estimated Closing Adjustment”), along with reasonable supporting detail
therefor, and confirming that the Estimated Closing Adjustment was prepared in
good faith.  The Estimated Closing Adjustment shall take into account only those
Qualified Development Costs that have been paid by or on behalf of Seller prior
to the Closing.
 
(b)        Calculation.  As promptly as practicable, but in no event later than
forty-five (45) days following the Closing Date, the Purchaser shall, (i) cause
to be prepared, a statement (the “Closing Date Schedule”) setting forth in
reasonable detail the Purchaser’s calculation of the Closing Adjustment and (ii)
deliver to the Parent the Closing Date Schedule, together with a certificate of
the Purchaser confirming that the Closing Date Schedule was prepared in good
faith.  The Closing Date Schedule shall take into account all Qualified
Development Costs that have been paid after February 28, 2010 and prior to the
delivery of the Closing Date Schedule, provided that the costs, fees, and
expenses related thereto were incurred after February 28, 2010 and prior to the
Closing.
 
(c)        Review; Disputes.
 
(i)         The Purchaser and the Parent shall, and shall cause their respective
representatives to, cooperate and assist in the preparation of the Closing Date
Schedule and the calculation of Closing Adjustment and in the conduct of the
review referred to in this Section 3.2, including the making available to the
extent necessary of books, records, work papers and personnel.  Upon request,
Parent shall make available to Purchaser evidence of payment of all Qualified
Development Costs reflected on the Closing Schedule.
 
(ii)        If the Parent disputes the calculation of the Closing Adjustment,
then the Parent shall deliver a written notice disagreeing with the calculation
and setting forth the Parent’s calculation of such amount (a “Dispute Notice”)
to the Purchaser at any time during the fifteen (15) day period commencing upon
receipt by the Parent of the Closing Date Schedule and the related certificate
from the Purchaser, all as prepared by the Purchaser in accordance with the
requirements of Section 3.2(b) (the “Review Period”).  The Dispute Notice shall
set forth the basis for the dispute of any such calculation in reasonable
detail.
 
(iii)       If the Parent does not deliver a Dispute Notice to the Purchaser
prior to the expiration of the Review Period, the Purchaser’s calculation of the
Closing Adjustment set forth in the Closing Date Schedule shall be deemed final
and binding on the Sellers and Purchaser for all purposes.

 
-22-

--------------------------------------------------------------------------------

 
 
(iv)      If the Parent delivers a Dispute Notice to the Purchaser prior to the
expiration of the Review Period, then the Parent and the Purchaser shall use
commercially reasonable efforts to reach agreement on the Closing
Adjustment.  If the Parent and the Purchaser are unable to reach agreement on
the Closing Adjustment within fifteen (15) days after the end of the delivery of
the Dispute Notice, either party shall have the right to refer such dispute to
the Accountants for resolution and (i) each of the Purchaser and the Parent
shall have a reasonable opportunity to submit to the Accountants a written
statement of their positions as to any disputed issues with respect to the
calculation of any of the Closing Adjustment; (ii) the Accountants shall
determine the Closing Adjustment in accordance with the terms of this Agreement
within fifteen (15) days of such referral and upon reaching such determination
shall deliver a copy of its calculations (the “Final Calculations”) to the
Purchaser and the Parent; and (iii) the determination made by the Accountants of
the Closing Adjustments shall be final and binding on the Sellers and the
Purchaser for all purposes of this Agreement.  In calculating the Closing
Adjustments, the Accountants (i) shall be limited to addressing any particular
disputes referred to in the Dispute Notice and (ii) such calculation shall, with
respect to any disputed item, be no greater than the higher amount calculated by
the Parent or the Purchaser, and no less than the lower amount calculated by the
Parent or the Purchaser, as the case may be.  The Final Calculations shall
reflect in detail the differences, if any, between the Closing Adjustment
reflected therein and the Closing Adjustment set forth in the Closing Date
Schedule.
 
(d)        Payment Upon Final Determination of the Closing Adjustment.
 
(i)         If (A) the Estimated Closing Adjustment is greater than (B) the
Closing Adjustment, as finally determined in accordance with Section 3.2(c),
then the Escrow Agent shall pay to the Purchaser an amount equal to the
difference between the Estimated Closing Adjustment and the Closing Adjustment
(from dollar one).
 
(ii)        If (A) the Closing Adjustment, as finally determined in accordance
with Section 3.2(c), is greater than (B) the Estimated Closing Adjustment, then
the Purchaser shall pay to the Sellers an amount equal to the difference between
the Closing Adjustment and the Estimated Closing Adjustment (from dollar one).
 
(iii)       Any amounts payable pursuant to this Section 3.2(d) shall be paid in
cash within three (3) Business Days following the final determination of the
Closing Adjustment by wire transfer of immediately available funds to an account
designated by Seller or Purchaser, as applicable.

 
-23-

--------------------------------------------------------------------------------

 

SECTION 3.3      Sole Adjustments.  In determining the Base Purchase Price, the
Purchaser has conducted its own investigation, analysis and evaluation of the
assets, liabilities and financial condition of the Sellers and the Purchased
Assets, including without limitation the vertical construction costs of homes
under construction or to be constructed, site improvement budgets (including
related to land expenditures, dedication costs, lot finishing, land
entitlements, developer agreements, bonding requirements and contingencies),
overhead, orders, cancellations, unit counts, homes under backlog (whether or
not construction has commenced), impairment of the value of the Real Property,
the documents relating to the JV Real Property and the Liabilities of the JV
Investors in connection therewith.  Except to the extent expressly set forth in
Sections 2.7, 2.9(b), 2.10(b), 2.11, 3.2, 8.2, 8.12, 9.1(a), or 9.1(c), the
Purchase Price shall not be subject to adjustment, irrespective of any diligence
performed by Purchaser or other events or developments subsequent to the date
hereof.  In that regard, Purchaser acknowledges that Parent will record material
additional impairment charges and accruals and other costs relating to the
Purchased Assets and the restructuring and Bankruptcy Case in the financial
statements to be delivered to Purchaser pursuant to Section 8.14.
 
ARTICLE IV
CLOSING AND TERMINATION
 
SECTION 4.1      Closing Date.  Subject to the satisfaction of the conditions
set forth in Section 9.1, Section 9.2 and Section 9.3 hereof (or the waiver
thereof by the party entitled to waive that condition), the closing of the
purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II hereof (the “Closing”) shall take place
at the offices of Cahill Gordon & Reindel llp located at 80 Pine Street, New
York, New York (or at such other place as the parties may designate in writing)
at 12 p.m. (eastern time) on the date that is two (2) Business Days following
the satisfaction or waiver of the conditions set forth in Article IX (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), unless another time or date,
or both, are agreed to in writing by the parties hereto.  The date on which the
Closing shall be held is referred to in this Agreement as the “Closing
Date.”  Unless otherwise agreed by the parties in writing, the Closing shall be
deemed effective and all right, title and interest of Sellers to be acquired by
Purchaser hereunder shall be considered to have passed to Purchaser as of 12:01
a.m. (eastern time) on the Closing Date.
 
SECTION 4.2      Deliveries by Sellers.  At the Closing, Sellers shall deliver,
or cause to be delivered, to Purchaser:
 
(a)        subject to the provisions of Section 2.10 and Section 2.11, with
respect to the Real Property (other than the JV Real Property), one or more
special warranty deeds or local equivalents conveying the Real Property subject
only to Permitted Liens;
 
(b)        an assignment and assumption agreement substantially in the form
attached hereto as Exhibit D (the “JV Assignment”), and such other documents
reasonably required by Purchaser, evidencing the transfer to Purchaser of the
Sellers’ interests in the JV Investors;
 
(c)        a duly executed bill of sale substantially in the form attached
hereto as Exhibit E (the “Bill of Sale”);
 
(d)        a duly executed assignment and assumption agreement substantially in
the form attached hereto as Exhibit F, with respect to the Purchased Leases and
the Purchased Contracts (the “Assignment and Assumption Agreement”);
 
 
-24-

--------------------------------------------------------------------------------

 
 
(e)        executed intellectual property assignments and licenses with respect
to Documents and Intellectual Property included in the Purchased Assets,
including any such Documents which respect to which the Sellers are licensees,
all in form and substance reasonably acceptable to the parties and as may be
necessary to assign or license, as the case may be, the Documents and
Intellectual Property included in the Purchased Assets (such assignments and
licenses, the “IP Assignments”);
 
(f)         the officer’s certificate required to be delivered pursuant to
Section 9.1(a) and Section 9.1(b);
 
(g)        an affidavit of non-foreign status complying with the requirements of
Treasury Regulation section 1.1445-2 from each Person treated as a Seller for
United States federal income Tax purposes;
 
(h)        subject to the provisions of Section 2.11, with respect to any HOA,
an assignment of all rights of Sellers as declarant under the applicable HOA
Documents, in form and substance reasonably acceptable to the parties and in a
form for recordation in the applicable land records together with a resignation
executed by each individual designated or appointed to the board of directors or
other governing body of any HOA by any Seller resigning from such board of
directors or other governing body;
 
(i)         organizational documents, resolutions, incumbency certificates and
other documents as to the authority of Sellers as may be required by the Title
Company;
 
(j)         a so-called owner’s affidavit and such other documentation as may be
required by the Title Company in order to issue one or more title insurance
policies to Purchaser;
 
(k)        evidence, satisfactory to Purchaser in its sole discretion, that
there will be no default under the organizational documents of the JV Entities
after giving effect to the Closing;
 
(l)         all other instruments of conveyance and transfer (including
applicable Transfer Tax forms and filings), in form and substance reasonably
acceptable to Purchaser or as may be required by the Title Company, as may be
necessary to convey the Purchased Assets to Purchaser or to issue policies of
title insurance to Purchaser with respect to the Purchased Assets; and
 
(m)       possession of the Purchased Assets.
 
SECTION 4.3      Deliveries by Purchaser.  At the Closing, Purchaser shall
deliver to Seller or the Escrow Agent:
 
(a)        the Purchase Price less the Deposit, in immediately available funds,
as set forth in Section 3.1 hereof;
 
(b)        executed counterparts to the JV Assignments;

 
-25-

--------------------------------------------------------------------------------

 
 
(c)        executed counterparts to the Bill of Sale;
 
(d)        executed counterparts to the Assignment and Assumption Agreement;
 
(e)        executed counterparts to the IP Assignments;
 
(f)         the officer’s certificate required to be delivered pursuant to
Section 9.2(a) and Section 9.2(b); and
 
(g)        such other documents, instruments and certificates to evidence the
assignment of the Purchased Assets and the assumption of the Assumed Liabilities
as Seller may reasonably request.
 
SECTION 4.4      Termination of Agreement.  This Agreement may be terminated
prior to the Closing as follows:
 
(a)        by Purchaser, if the Bankruptcy Court shall not have entered (i) the
Bidding Procedures Order on or before the date that is ten (10) Business Days
following the hearing at which the Bidding Procedures Order is considered, or
(ii) the Sale Order on or before the date that is ten (10) Business Days
following the hearing at which the Sale Order is considered, unless extended to
a later date by mutual consent of Sellers and Purchaser;
 
(b)        by Purchaser or Sellers, if the Closing shall not have occurred by
the close of business on the Outside Date; provided, however, that if the
Closing shall not have occurred on or before the Outside Date due to a material
breach of any representations, warranties, covenants or agreements contained in
this Agreement by Purchaser, on the one hand, or any of the Sellers, on the
other hand, then the breaching party (or parties) may not terminate this
Agreement pursuant to this Section 4.4(b);
 
(c)        by mutual written consent of Parent and Purchaser;
 
(d)        by Purchaser, if on or prior to the Outside Date, any of the
conditions to the obligations of Purchaser set forth in Section 9.1 or
Section 9.3 shall have become incapable of fulfillment other than as a result of
a breach by Purchaser of any covenant or agreement contained in this Agreement,
and such condition is not waived by Purchaser;
 
(e)        by the Sellers, if on or prior to the Outside Date, any condition to
the obligations of the Sellers set forth in Section 9.2 or Section 9.3 shall
have become incapable of fulfillment other than as a result of a breach by the
Sellers of any covenant or agreement contained in this Agreement, and such
condition is not waived by the Sellers;
 
(f)         by Purchaser, if there shall be a breach by Sellers of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Section
9.1 or Section 9.3 and which breach cannot be cured or has not been cured by the
earlier of (i) thirty (30) days after the giving of written notice by Purchaser
to Parent of such breach and (ii) the Outside Date;

 
-26-

--------------------------------------------------------------------------------

 
 
(g)        by Sellers, if there shall be a breach by Purchaser of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Section
9.2 or Section 9.3 and which breach cannot be cured or has not been cured by the
earlier of (i) thirty (30) days after the giving of written notice by Parent to
Purchaser of such breach and (ii) the Outside Date;
 
(h)        by Sellers or Purchaser if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;
 
(i)         by Purchaser or Sellers, if the Bankruptcy Court shall enter an
order approving a Competing Transaction; or
 
(j)         by Purchaser, if Parent or Sellers withdraw or seek authority to
withdraw their motion seeking approval of the transactions contemplated by this
Agreement, or announces any stand alone plan of reorganization or liquidation
(or supports any such plan filed by any other party).
 
SECTION 4.5      Procedure Upon Termination.
 
(a)        In the event of termination by Purchaser or Sellers, or both,
pursuant to Section 4.4 hereof, written notice thereof shall forthwith be given
to the other party or parties, and this Agreement shall terminate, and the
purchase of the Purchased Assets hereunder shall be abandoned, without further
action by Purchaser or Parent.
 
(b)        If this Agreement is terminated as provided herein each party shall
redeliver all documents, work papers and other material of any other party
relating to the transactions contemplated hereby, whether so obtained before or
after the execution hereof, to the party furnishing the same.
 
SECTION 4.6      Effect of Termination.
 
(a)        Except as otherwise set forth in this Agreement, in the event that
this Agreement is validly terminated as provided herein, then each of the
parties shall be relieved of its duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to Purchaser or Sellers; provided, however, that the
obligations of the parties set forth in this Section 4.6 and Section 8.6 and
Section 8.7 hereof shall survive any such termination and shall be enforceable
hereunder.
 
(b)        Except as otherwise expressly provided herein, nothing in this
Section 4.6 shall relieve Purchaser or Sellers of any liability for a breach of
this Agreement prior to the date of termination.  The damages recoverable by the
non-breaching party shall include all attorneys’ fees reasonably incurred by
such party in connection with the transactions contemplated hereby.
 
(c)        Notwithstanding Section 4.6(a), if this Agreement is terminated
pursuant to Section 4.4(a)(ii), (b), (d) (but only if Purchaser terminates this
Agreement pursuant to such Section 4.4(d) by reason of the failure of the
condition set forth in Section 9.1 or Section 9.3(b) to be satisfied), (e) (but
only if Sellers terminate this Agreement pursuant to such Section 4.4(e) by
reason of the failure of the condition set forth in Section 9.3(b) to be
satisfied), (f), (i), or (j), then Sellers shall pay to Purchaser, by wire
transfer of immediately available funds, within five (5) Business Days of such
termination, the Expense Reimbursement.

 
-27-

--------------------------------------------------------------------------------

 
 
(d)        Notwithstanding Section 4.6(a), if this Agreement is terminated other
than pursuant to Section 4.4(c), (d) (unless Purchaser terminates this Agreement
pursuant to such Section 4.4(d) by reason of the failure of the condition set
forth in Section 9.1 or Section 9.3(b) to be satisfied), (e) (unless Sellers
terminate this Agreement pursuant to such Section 4.4(e) by reason of the
failure of the condition set forth in Section 9.3(b) to be satisfied), (g) or
(h), and, within twelve (12) months after such termination, Parent and/or one or
more of the Sellers sell, transfer or otherwise dispose, directly or indirectly,
including through an asset sale, stock sale, merger or other similar
transaction, all or a material portion of the Purchased Assets or the
homebuilding lots and real estate of the Parent and its subsidiaries located in
any state other than New York acquired subsequently to the date hereof, in a
transaction or series of transactions with one or more parties other than the
Purchaser (such transaction or series of transactions, a “Competing
Transaction”), then, at the closing of any such Competing Transaction, Sellers
shall pay to Purchaser, by wire transfer of immediately available funds, the
Termination Fee plus the Expense Reimbursement (reduced by the amount of any
Expense Reimbursement previously paid hereunder) as liquidated damages, and not
as a penalty, and Sellers shall have no other liability to Purchaser under this
Agreement or in connection with the transactions contemplated hereby.
 
(e)        In the event of a termination of this Agreement other than pursuant
to Section 4.4 (g), Sellers shall cause the Escrow Agent to return to Purchaser
the Deposit, by wire transfer of immediately available funds within five (5)
Business Days of such termination.  In the case of a termination pursuant to
Section 4.4(g), Sellers shall be entitled to retain the Deposit without
limitation of any other remedies available to it hereunder.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLERS
 
Subject to such exceptions as are disclosed in the Disclosure Schedule delivered
by the parties concurrently with the execution of this Agreement (the
“Disclosure Schedule”), Parent and Sellers hereby represent and warrant to
Purchaser as follows:
 
SECTION 5.1      Organization and Good Standing; Status of Sellers.
 
(a)        Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
Business as now conducted.  Parent is duly qualified or authorized to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect.  Each Selling Affiliate and JV Investor is an entity
duly organized, validly existing and in good standing under the laws of the
state of its formation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its Business as now
conducted.  Each Selling Affiliate and JV Investor is duly qualified or
authorized to do business as a foreign entity and is in good standing under the
laws of each jurisdiction in which it owns or leases real property and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect.

 
-28-

--------------------------------------------------------------------------------

 
 
(b)       Each of the Sellers, other than OHI PA, LLC and OHI NJ, LLC, is a
debtor in the Bankruptcy Case.
 
SECTION 5.2      Authorization of Agreement.  Except for such authorization as
is required by the Bankruptcy Court (as hereinafter provided for), each Seller
has all requisite power, authority and legal capacity to execute and deliver
this Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement and to which it is a party or to be executed by
such Seller in connection with the consummation of the transactions contemplated
by this Agreement (such other agreements, documents, instruments or
certificates, the “Seller Documents”), to perform its respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and the Seller
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of each Seller.  This Agreement has been, and each of the Seller Documents will
be at or prior to the Closing, duly and validly executed and delivered by each
Seller which is a party thereto and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of such Seller in
accordance with their respective terms, subject only to entry of the Sale Order.
 
SECTION 5.3      Conflicts; Consents of Third Parties.
 
(a)        None of the execution and delivery by Parent of this Agreement or by
each Seller of the Seller Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by each Seller with any of the
provisions hereof or thereof will conflict with, or result in any material
violation of or material default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of such Seller; (ii) subject to entry of the Sale
Order, any Contract or Permit to which such Seller or any agreement or Permit to
which any JV Investor is a party or by which any of the properties or assets of
such Seller or any JV Investor are bound; (iii) subject to entry of the Sale
Order, any Order of any Governmental Body applicable to such Seller or any of
the properties or assets of such Seller as of the date hereof; or (iv) subject
to entry of the Sale Order, any applicable Law.
 
(b)        No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of any Seller in connection with the execution and
delivery of this Agreement or the Seller Documents, the compliance by such
Seller with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby or the taking by such Seller of any
other action contemplated hereby or thereby, except for (i) compliance with the
applicable requirements of the HSR Act, and (ii) the entry of the Sale Order.

 
-29-

--------------------------------------------------------------------------------

 
 
SECTION 5.4      Financial Advisors.  No Person is entitled to any brokerage,
financial advisory, finder’s or similar fee or commission payable by the Sellers
in connection with the transactions contemplated by this Agreement for which the
Purchaser or any of its Affiliates could be liable.
 
SECTION 5.5      Title to Assets.
 
(a)        Upon receipt of the approval of the Bankruptcy Court pursuant to the
Sale Order, and consummation of the deliveries at the Closing, Parent and each
of the Sellers shall have delivered to Purchaser, and Purchaser shall have, good
and, as applicable, marketable title to, or a valid leasehold interest in, all
of the Purchased Assets free and clear of all Liens other than Permitted
Liens.  To the Knowledge of Seller, no portion of the Real Property or any
improvement thereon is the subject of, or affected by, any condemnation or
eminent domain proceedings or other proceeding challenging good and marketable
title to the Purchased Assets, currently instituted or pending, and to the
Knowledge of Seller, no such proceedings are threatened.
 
(b)        Each JV Entity has good and, as applicable, marketable title to, or a
valid leasehold interest in, the applicable JV Real Property set forth opposite
its name on Schedule 5.5(b), in each case free and clear of all Liens other than
Permitted Liens.  To the Knowledge of Seller, no portion of JV Real Property or
any improvement thereon owned by any of the JV Entities is the subject of, or
affected by, any condemnation or eminent domain proceedings or other proceeding
challenging good and marketable title to the JV Real Property, currently
instituted or pending, and to the Knowledge of Seller, no such proceedings are
threatened.
 
(c)        The JV Interests and the interests in the JV Investors have been duly
authorized and validly issued and are owned beneficially and of record by the
applicable JV Investor and Seller, respectively, free and clear of all Liens
other than Permitted Liens, and were not (i) issued in violation of, and are not
subject to, the preemptive rights of any Person, (ii) issued in violation of,
and are not subject to, any agreement or Contract (including any right of first
offer or right of first refusal) (other than the applicable joint venture
agreements and other organizational documents of the relevant Persons) or (iii)
issued in violation of any Laws, statutes, orders, decrees, rules, regulations
or judgments of any Governmental Body.  Other than this Agreement and the
applicable joint venture agreement with respect to the JV Real Property, there
is no agreement between the applicable Sellers and any other Person with respect
to the disposition of or otherwise relating to the interests in the JV
Investors.
 
SECTION 5.6      Contracts.  Sellers have made available to Purchaser true and
correct copies of all of the Purchased Contracts and the Purchased Leases.
 
-30-

--------------------------------------------------------------------------------


 
SECTION 5.7     Legal Compliance; Permits.
 
(a)           To the Knowledge of Seller, Sellers have, in connection with the
Real Property, complied and are currently in compliance in all material respects
with all applicable Laws, and (i) to the Knowledge of Seller, no condition
exists which, with or without notice or passage of time or both, shall cause
Sellers not to remain in compliance, and (ii) no material action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any Seller alleging any failure so to
comply.  Sellers have received no notification, and have no Knowledge that any
notification could reasonably be expected to be forthcoming, from any
Governmental Body relating to the Purchased Assets:  (i) asserting that Sellers
are not in compliance with any applicable Laws or (ii) notifying Sellers of any
investigation by any such Governmental Body.
 
(b)           To the Knowledge of Seller, no condition exists and no event has
occurred which could reasonably be expected to cause the revocation of any
Permit relating to the Purchased Assets, and no Seller has received any notice
of any proceeding relating to the revocation or modification of any such Permit.
 
SECTION 5.8     Environmental.
 
(a)           To the Knowledge of Sellers, there are no conditions, facilities,
procedures or any other facts or circumstances which could reasonably be
expected to give rise to material claims, expenses, losses, liabilities or
governmental action or require remediation (i) in connection with any hazardous
substances released at, on or under, present at, or disposed from, the Real
Property, (ii) arising under any environmental laws with respect to any Real
Property, or (iii) otherwise arising from any of Seller’s activities at the Real
Property involving hazardous substances.
 
(b)           Sellers have furnished to Purchaser copies of all environmental
assessments or audits in their possession or under their control that relate to
Sellers’ compliance with applicable environmental laws or the environmental
condition of the Real Property.
 
SECTION 5.9     Intellectual Property.
 
(a)           To the Knowledge of Sellers, the Sellers own or possess valid
rights to use and exploit all architectural plans, specifications, and other
Intellectual Property included in the Purchased Assets.  Sellers have the right
to transfer to Purchaser all of their rights with respect to any such
Intellectual Property.
 
(b)           To the Knowledge of Sellers, none of the Sellers has infringed,
misappropriated or otherwise violated, or is infringing, misappropriating or
otherwise violating any Intellectual Property right of any other Person in
connection with the activities of Sellers relating to the Real Property and
other Purchased Assets.  During the past two (2) years, none of the Sellers has
received any written claim or written notice from any Person alleging
infringement, misappropriation or any other violation of Intellectual Property
rights or challenging the validity, enforceability, use or ownership of the
Sellers’ interest in the Intellectual Property that is included in the Purchased
Assets.  To the Knowledge of Sellers, no Person has infringed, misappropriated
or otherwise violated, or is infringing, misappropriating or otherwise violating
any Intellectual Property that is included in the Purchased Assets.

 
-31-

--------------------------------------------------------------------------------

 
 
SECTION 5.10     Tax Matters.
 
(a)           All material Tax Returns required to be filed by or with respect
to any Sellers have been timely filed (taking into account any extension of time
within which to file) and all Taxes of the Sellers that are due and payable have
been paid in full.
 
(b)           No deficiency for any amount of Taxes has been proposed, asserted
or assessed in writing by any Governmental Body against any Seller that remains
unpaid.  There are no audits, examinations or other administrative or judicial
Legal Proceedings currently ongoing or pending with respect to any Taxes of any
Seller.  There are no waivers or extensions of any statute of limitations
currently in effect with respect to Taxes of any Seller, other than with respect
to currently open audits that are disclosed on Schedule 5.10(b).
 
(c)           All material amounts of Taxes required to be withheld or collected
by any Seller have been withheld and collected and, to the extent required by
Law, timely paid to the appropriate Governmental Body.
 
(d)           There are no Liens for Taxes upon any Purchased Assets, except for
Permitted Liens.
 
(e)           None of the Sellers is a “foreign person” within the meaning of
Section 1445 of the Code.
 
SECTION 5.11     JV Investors.
 
(a)           The equity interests in each of the JV Investors is owned in the
percentages and by the Persons set forth on Schedule 5.5(b).
 
(b)           No JV Investor owns any assets other than a JV Interest.  No JV
Investor has any Liabilities other than Liabilities under the applicable
partnership, limited liability company, or similar organizational document of
the applicable JV Entity or Liabilities incurred in connection with the
development of the applicable JV Real Property, which Liabilities are set forth
on Schedule 2.3(b).
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Subject to such exceptions as are disclosed in the Disclosure Schedule delivered
by the parties concurrently with the execution and delivery of this Agreement,
Purchaser hereby represents and warrants to Parent as follows:
 
SECTION 6.1     Organization and Good Standing.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now conducted.

 
-32-

--------------------------------------------------------------------------------

 

SECTION 6.2     Authorization of Agreement.  Purchaser has full power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser or its designees in connection with the consummation of
the transactions contemplated hereby and thereby (the “Purchaser Documents”),
and to consummate the transactions contemplated hereby and thereby.  The
execution, delivery and performance of this Agreement and each Purchaser
Document have been duly authorized by all necessary corporate action on behalf
of Purchaser or its designees.  This Agreement has been, and each Purchaser
Document will be at or prior to the Closing, duly executed and delivered and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each Purchaser Document when
so executed and delivered will constitute, the legal, valid and binding
obligations of Purchaser or its designees, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
 
SECTION 6.3     Conflicts; Consents of Third Parties.
 
(a)           Except as set forth on the Disclosure Schedule, none of the
execution and delivery by Purchaser of this Agreement or the Purchaser
Documents, the consummation of the transactions contemplated hereby or thereby,
or the compliance by Purchaser with any of the provisions hereof or thereof will
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination or
cancellation under any provision of (i) the organizational documents of
Purchaser, (ii) any Contract or Permit to which Purchaser is a party or by which
Purchaser or its properties or assets are bound or (iii) any Order of any
Governmental Body applicable to Purchaser or by which any of the properties or
assets of Purchaser are bound or (iv) any applicable Law, other than any such
conflicts, violations, or defaults that would not reasonably be expected to have
a material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.
 
(b)           No material consent, waiver, approval, Order, Permit or
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Body is required on the part of Purchaser in connection with the
execution and delivery of this Agreement or the Purchaser Documents, the
compliance by Purchaser with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Purchaser of any other action contemplated hereby or thereby, or for Purchaser
to conduct the Business, except for compliance with the applicable requirements
of the HSR Act, the entry of the Sale Order, and to the extent the failure to
obtain such consents would not reasonably be expected to have a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby.
 
SECTION 6.4     Financial Advisors.  No Person is entitled to any brokerage,
financial advisory, finder’s or similar fee or commission payable by the
Purchaser or any of its Affiliates in connection with the transactions
contemplated by this Agreement for which any of the Sellers or their Affiliates
could be liable.

 
-33-

--------------------------------------------------------------------------------

 

SECTION 6.5     Independent Investigation; No Other Seller
Warranties.  Purchaser has conducted its own independent review and analysis of
the Purchased Assets and financial information relating thereto, and
acknowledges that the Sellers have provided it with access to their personnel,
properties and books and records such purpose.  In entering into this Agreement
Purchaser has relied solely upon its own investigation and analysis and agrees
that, except as expressly provided otherwise in this Agreement, (i) none of the
Sellers has made any representation or warranty, either express or implied, as
to the accuracy or completeness of any of the information (including pursuant to
any statement, certificate or document delivered pursuant to this Agreement or
any financial statements or projections, estimates or forward-looking
information) made available to Purchaser and (ii) except as and only to the
extent expressly set forth and subject to the exceptions and limitations in the
specific representations and warranties of the Sellers set forth in this
Agreement, Purchaser has not relied upon any information made available or
statements made to it.
 
SECTION 6.6     No Knowledge of Misrepresentation.  Purchaser has no knowledge
that the representations and warranties of Parent and Sellers in this Agreement
are untrue or inaccurate in any respect and no knowledge of any errors in, or
omissions from, the Disclosure Schedule.
 
ARTICLE VII
BANKRUPTCY COURT MATTERS
 
SECTION 7.1     Competing Transaction.
 
(a)           Purchaser expressly acknowledges and agrees that this Agreement is
subject to approval by the Bankruptcy Court and the consideration by Parent of
competing bids (each a “Competing Bid”) for all or part of the Purchased Assets
(other than such assets that in the aggregate would constitute an immaterial
portion of the Purchased Assets).  From the date hereof (and any prior time) and
until the date of the entry of the Sale Order (such date, the “Sale Order
Approval Date”), Parent is permitted to cause its representatives and Affiliates
to initiate contact with, solicit or encourage submission of or response to any
inquiries, proposals or offers by, any Person (in addition to Purchaser and its
Affiliates, agents and representatives) in connection with any Qualified Bid;
provided, however, that any such contact, solicitation, or encouragement shall
be undertaken in accordance with the terms of the Bidding Procedures
Order.  Parent and Sellers shall use reasonable best efforts to seek entry of
the Bidding Procedures Order.
 
(b)           Following the Sale Order Approval Date and until such time as this
Agreement has been terminated, Parent shall not, nor shall any Seller authorize
or permit any Representative of any Seller to, (A) directly or indirectly
solicit, initiate or encourage the submission of any offer or proposal
concerning any Competing Bid, (B) directly or indirectly participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or take any other action to facilitate the making of, any
proposal or expression of interest that constitutes or is reasonably likely to
lead to a Competing Bid or (C) enter into any agreement with respect to any
Competing Bid.

 
-34-

--------------------------------------------------------------------------------

 

SECTION 7.2     Bankruptcy Court Filings.  As more fully set forth in
Section 8.10, Purchaser agrees that it will promptly take such actions as are
reasonably requested by Parent to assist in obtaining entry of the Sale Order
and the Bidding Procedures Order and a finding of adequate assurance of future
performance by Purchaser, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Purchaser under this
Agreement and demonstrating that Purchaser is a “good faith” purchaser under
Section 363(m) of the Bankruptcy Code.  In the event the entry of the Bidding
Procedures Order shall be appealed, Sellers and Purchaser shall use their
respective commercially reasonable efforts to defend such appeal.
 
ARTICLE VIII
COVENANTS
 
SECTION 8.1     Access to Information.
 
(a)           Parent agrees that, prior to the Closing Date, Purchaser shall, at
its own expense, upon one (1) Business Day advance notice during business hours,
be entitled, through its officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to make such
investigation of the properties, businesses and operations of the Business and
such examination of the books and records of the Business, the Purchased Assets
and the Assumed Liabilities as it reasonably requests and to make extracts and
copies of such books and records.  Any such investigation and examination shall
be subject to restrictions under applicable Law.  Parent shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of Parent and its subsidiaries to cooperate with Purchaser and
Purchaser’s representatives in connection with such investigation and
examination, and Purchaser and its representatives shall cooperate with Parent
and its representatives and shall use their reasonable efforts to minimize any
disruption to the Business.  Notwithstanding anything herein to the contrary, no
such investigation or examination shall be permitted to the extent that it would
require any Seller to disclose information that Parent reasonably determines is
(x) subject to attorney-client privilege, or (y) would violate any
confidentiality obligations to which Seller or any of its subsidiaries is bound.
 
(b)           Following the Closing, upon reasonable advance notice, Parent
shall afford to Purchaser and Purchaser’s officers, employees and
representatives, reasonable access during normal business hours to any documents
or information in the Parent or any Seller’s possession, to the extent relating
to any Purchased Asset, in order to facilitate concluding the transactions
contemplated herein, audits, compliance with governmental requirements and
regulations and the prosecution and defense of third-party claims.

 
-35-

--------------------------------------------------------------------------------

 

SECTION 8.2     Conduct of the Business Pending the Closing.  Prior to the
Closing, except (1) as set forth on Schedule 8.2(I), (2) as required by
applicable Law, (3) as otherwise expressly contemplated by this Agreement, or
(4) with the prior written consent of Purchaser (which consent shall not be
unreasonably withheld or delayed), Parent and the other Sellers shall, and shall
cause their Affiliates to, conduct their operations and operations of the
Purchased Assets in the ordinary course of business, consistent with the
historical conduct of the Business and good business practice in the
homebuilding industry (taking into account the fact that the Bankruptcy Case has
been commenced and the limitations to which the Sellers are subject pursuant to
debtor-in-possession financing arrangements), including to continue construction
in accordance with the customary construction cycle (other than with respect to
homes without foundations on the Petition Date), cause all homes set forth on
Schedule 8.2(II) to be reasonably weatherized as an enclosed shell (having a
roof, shingles, siding (including by stone, brick or stucco or, alternatively,
appropriate underlayment), windows and doors) on or before June 25, 2010, keep
in full force and effect all existing Permits and entitlements related to the
Purchased Assets (and prosecute all applications therefor), retain and maintain
storm water, erosion and other environmental controls, maintain and keep in good
order, subject to ordinary wear and tear, the Purchased Assets (subject to
ordinary course sales of completed residential homes), market for sale homes on
the Real Property, and preserve intact in all material respects current
relationships with customers, clients, suppliers and contractors.  If Sellers
fail to comply with their obligation to so weatherize any such home by June 25,
2010, such home shall be excluded from the Closing (unless Purchaser elects to
include such home in the Closing), the Purchase Price shall be reduced by an
amount equal to 56% of the impaired book value of such excluded home set forth
on Schedule 8.2(II) and the parties shall proceed to Closing with respect to the
remaining homes.  Without the prior written consent of Purchaser which shall not
be unreasonably withheld, to the extent the same relates to the Purchased
Assets, Sellers shall not:
 
(i)       sell, lease (as lessor), transfer or otherwise dispose of any
Purchased Assets, other than (A) the sale of Real Property to purchasers of
completed residential single family homes, townhomes and condominium units, (B)
the collection of receivables in the ordinary course of business and (C) the use
of prepaid assets and documentary materials in the ordinary course of business;
 
(ii)      enter into any Contract, understanding or commitment relating to the
Real Property and other Purchased Assets, other than (x) contracts for sales of
homes to homebuyers; and (y) contracts that can be terminated by Purchaser
without cost or penalty at the closing;
 
(iii)     terminate, amend, restate, reject, supplement or waive any rights
under any Purchased Contract or Purchased Lease;
 
(iv)    grant or allow any Liens with respect to any Individual Property that
are not Permitted Liens; or
 
(v)     authorize any of the foregoing, or commit or agree to do any of the
foregoing.
 
SECTION 8.3     Consents.  Parent shall use (and shall cause each of its
subsidiaries to use) its commercially reasonable efforts, and Purchaser shall
cooperate with any reasonable request of Parent, to obtain at the earliest
practicable date all consents and approvals required to consummate the
transactions contemplated by this Agreement, including, without limitation, the
consent or approval of the Parent’s official committee of unsecured creditors,
the consent or approval of Parent’s lenders under both the Credit Agreement and
any debtor-in-possession financing arrangements in effect from time to time,
consents, if any, in connection with the transfer of the interests in the JV
Investors and the consents and approvals referred to in Section 5.3(b) hereof;
provided, however, that neither Parent nor any other Seller shall be obligated
to pay any consideration therefor to any third party from whom consent or
approval is requested or to initiate any litigation or legal proceedings to
obtain any such consent or approval.  Sellers shall oppose any proceedings
brought by a third party that challenges the right of Sellers to consummate any
of the transactions contemplated by this Agreement or contends that any such
transaction would constitute a breach of any agreement with such third party.

 
-36-

--------------------------------------------------------------------------------

 

SECTION 8.4     Regulatory Approvals.
 
(a)           If necessary, Purchaser and Parent shall (a) make or cause to be
made all filings required of each of them or any of their respective
subsidiaries or Affiliates under the HSR Act or other Antitrust Laws with
respect to the transactions contemplated hereby as promptly as practicable after
the date of this Agreement in the case of all filings required under the HSR
Act, (b) comply at the earliest practicable date with any request under the HSR
Act or other Antitrust Laws for additional information, documents, or other
materials received by each of them or any of their respective subsidiaries from
the Federal Trade Commission (the “FTC”), the Antitrust Division of the United
States Department of Justice (the “Antitrust Division”) or any other
Governmental Body in respect of such filings or such transactions, and (c)
cooperate with each other in connection with any such filing (including, to the
extent permitted by applicable law, providing copies of all such documents to
the non-filing parties prior to filing and considering all reasonable additions,
deletions or changes suggested in connection therewith) and in connection with
resolving any investigation or other inquiry of any of the FTC, the Antitrust
Division or other Governmental Body under any Antitrust Laws with respect to any
such filing or any such transaction.  Each such party shall use best efforts to
furnish to each other all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement.  Each such party shall promptly
inform the other parties hereto of any oral communication with, and provide
copies of written communications with, any Governmental Body regarding any such
filings or any such transaction.  No party hereto shall independently
participate in any formal meeting with any Governmental Body in respect of any
such filings, investigation, or other inquiry without giving the other parties
hereto prior notice of the meeting (to the extent legally permissible) and, to
the extent permitted by such Governmental Body, the opportunity to attend and/or
participate.  Subject to applicable Law, the parties hereto will consult and
cooperate with one another in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any party hereto relating to proceedings under the
HSR Act or other Antitrust Laws.  Parent and Purchaser may, as each deems
advisable and necessary, reasonably designate any competitively sensitive
material provided to the other under this Section 8.4 as “outside counsel
only.”  Such materials and the information contained therein shall be given only
to the outside legal counsel of the recipient and will not be disclosed by such
outside counsel to employees, officers, or directors of the recipient, unless
express written permission is obtained in advance from the source of the
materials (Parent or Purchaser, as the case may be).

 
-37-

--------------------------------------------------------------------------------

 

(b)           Each of Purchaser and Parent shall use its best efforts to resolve
such objections, if any, as may be asserted by any Governmental Body with
respect to the transactions contemplated by this Agreement under the HSR Act,
the Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other United States federal or state or
foreign statutes, rules, regulations, orders, decrees, administrative or
judicial doctrines or other laws that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade (collectively, the “Antitrust Laws”).  In connection therewith, if any
Legal Proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement is in violation of any Antitrust Law,
each of Purchaser and Parent shall cooperate and use its best efforts to contest
and resist any such Legal Proceeding, and to have vacated, lifted, reversed, or
overturned any decree, judgment, injunction or other order whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents, or
restricts consummation of the transactions contemplated by this Agreement,
including by pursuing all available avenues of administrative and judicial
appeal and all available legislative action, unless, by mutual agreement,
Purchaser and Parent decide that litigation is not in their respective best
interests.  Each of Purchaser and Parent shall use its best efforts to take such
action as may be required to cause the expiration of the notice periods under
the HSR Act or other Antitrust Laws with respect to such transactions as
promptly as possible after the execution of this Agreement.  In connection with
and without limiting the foregoing, each of Purchaser and Parent agrees to use
its best efforts to take promptly any and all steps necessary to avoid or
eliminate each and every impediment under any Antitrust Laws that may be
asserted by any Federal, state and local and non-United States antitrust or
competition authority, so as to enable the parties to close the transactions
contemplated by this Agreement as expeditiously as possible.
 
SECTION 8.5     Further Assurances.  Each of Parent and Purchaser shall use
commercially reasonable efforts to (i) take all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement, and (ii) cause
the fulfillment at the earliest practicable date of all of the conditions to
their respective obligations to consummate the transactions contemplated by this
Agreement.
 
SECTION 8.6     Confidentiality.
 
(a)           Purchaser acknowledges that the confidential information provided
to it in connection with this Agreement, including under Section 8.1, and the
consummation of the transactions contemplated hereby, is subject to the terms of
the confidentiality agreement between Purchaser and Parent dated March 21, 2010
(the “Confidentiality Agreement”), the terms of which are incorporated herein by
reference.  Effective upon, and only upon, the Closing Date, the Confidentiality
Agreement shall terminate with respect to information relating solely to the
Purchased Assets; provided, however, that Purchaser acknowledges that any and
all other confidential information provided to it by Parent or its
representatives concerning any Seller shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing Date.
 
(b)           Sellers covenant and agree to keep and maintain the results of
Purchaser’s investigations, studies, tests, memoranda, analyses, and any other
work product, strictly confidential and shall not disclose any information
regarding the results of Buyer’s investigation, studies, tests, memoranda,
analyses, and any other work product, directly or indirectly, to any Person,
other than their respective attorneys or employees (provided Sellers ensure that
any such Persons are required to be legally bound by the terms and provisions of
this Section 8.6(b)) or otherwise required by applicable Law without the prior
written consent of the other party; provided, that (i) the terms and provisions
of this Section 8.6(b) shall not be deemed violated as a result of any act of
the Sellers taken in accordance with the Bidding Procedures Order and (ii) with
respect to any Individual Properties that are excluded from the Closing
hereunder, Sellers shall be permitted to provide summaries and other
descriptions of such investigations, studies, tests, memoranda, analyses and
other work product to interested Persons in connection with the Bankruptcy Case
(including to facilitate the submission of Qualified Bids); provided that
Sellers shall provide Purchaser with an opportunity to review and comment on any
such summaries and other descriptions within a reasonable time prior to Sellers’
provision thereof to such interested Persons.

 
-38-

--------------------------------------------------------------------------------

 

SECTION 8.7     Publicity.  Neither Parent nor Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of Purchaser or Parent, disclosure is otherwise
required by applicable Law or by the Bankruptcy Court with respect to filings to
be made with the Bankruptcy Court in connection with this Agreement or by the
applicable rules of any stock exchange on which Purchaser or Parent lists
securities, provided that the party intending to make such release shall use its
best efforts consistent with such applicable Law or Bankruptcy Court requirement
to consult with the other party with respect to the text thereof.
 
SECTION 8.8     Supplementation and Amendment of the Disclosure
Schedule.  Parent or as applicable, Purchaser, may, at its option, include in
the Disclosure Schedule items that are not material in order to avoid any
misunderstanding, and such inclusion, or any references to dollar amounts, shall
not be deemed to be an acknowledgement or representation that such items are
material except to the extent a particular representation is qualified by
materiality, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement.  The disclosure of any
fact or item in any section of the Disclosure Schedule shall be deemed
disclosure with respect to any other Section or subsection of this Agreement or
the Disclosure Schedule.  From time to time prior to the Closing, Parent shall
have the right to supplement or amend the Disclosure Schedule with respect to
any matter hereafter arising or discovered after the delivery of the Disclosure
Schedule pursuant to this Agreement; provided, however, no such supplement or
amendment shall have any effect on, and shall not be taken into consideration in
determining, the satisfaction of the condition to closing set forth in
Section 9.1(a); provided, however, if the Closing shall occur, then Purchaser
shall be deemed to have waived any right or claim pursuant to the terms of this
Agreement or otherwise, including pursuant to Article X hereof, with respect to
any and all matters disclosed pursuant to any such supplement or amendment at or
prior to the Closing.
 
SECTION 8.9     Court Order.  Subject to Article VII, Parent shall use
reasonable best efforts to obtain entry by the Bankruptcy Court of the Bidding
Procedures Order by May 7, 2010 and the Sale Order by June 30, 2010.  If an
objection is filed or otherwise made to the Sale Motion, which is an objection
which would prohibit or otherwise prevent the Closing from occurring pursuant to
the terms of this Agreement, Sellers shall use best efforts to have such
objection overruled.

 
-39-

--------------------------------------------------------------------------------

 

SECTION 8.10   Adequate Assurance of Future Performance.  Purchaser shall be
required to provide adequate assurance of future performance by Purchaser or any
designee thereof with respect to the Purchased Contracts and Purchased Leases
and, notwithstanding anything to the contrary, neither Parent nor any Seller
shall have any liability for Purchaser’s failure to satisfy such requirements of
the Bankruptcy Code.  Purchaser agrees that it will promptly take all actions
reasonably requested by Parent or ordered by the Bankruptcy Court to assist in
obtaining the Bankruptcy Court’s entry of an order approving this Agreement,
such as furnishing affidavits, financial information, confidential information
subject to a reasonable form of confidentiality agreement or other documents or
information for filing with the Bankruptcy Court and making Purchaser’s
employees and representatives available to be interviewed by Parent’s attorneys
and to testify before the Bankruptcy Court and at depositions, with respect to
demonstrating adequate assurance of future performance by Purchaser and its
designees of the Assumed Liabilities.
 
SECTION 8.11   Purchaser Covenants after Closing; Access.  Without prejudice to
Section 8.15, Purchaser covenants and agrees that it shall, from and after the
Closing Date (unless otherwise agreed with Parent) do each of the following:
 
(a)           during the first ninety (90) days following the Closing, upon
reasonable advance notice, afford to Parent’s officers, independent public
accountants, attorneys, lenders, consultants and other representatives,
reasonable access during normal business hours to the Purchased Assets and all
records pertaining to the Purchased Assets.
 
(b)           not pursue any avoidance actions or claims under chapter 5 of the
Bankruptcy Code against all parties covered by avoidance actions that are
Excluded Assets.
 
SECTION 8.12   Replacement of Commitments.  In connection with Sellers’
development work for the Purchased Assets, Sellers have posted with the
appropriate Governmental Body certain surety bonds, letters of credit and
escrows as more particularly described on Schedule 8.12 attached hereto and
incorporated herein by reference (collectively, the “Commitments”).  As soon as
reasonably possible after the Closing Date, Purchaser, at Purchaser’s sole cost
and expense, shall (i) deliver to the appropriate Governmental Body, and use
commercially reasonable efforts to cause such Governmental Body to accept,
substitute bonds, letters of credit and escrows (collectively, the “Substitute
Commitments”) for Sellers’ Commitments, and (ii) use commercially reasonable
efforts to cause the appropriate Governmental Bodies to return Sellers’
Commitments to Sellers so that the same are of no further force or
effect.  Sellers agree to reasonably cooperate with Purchaser in order for
Purchaser to perform the obligations of Purchaser described in clauses (i) and
(ii) above.  To the extent any of the Commitments have been drawn by a
beneficiary at or prior to Closing, the Purchase Price shall be increased (i)
pursuant to the Closing Adjustment, by the amount of any Qualified Development
Costs paid from the amounts so drawn, and (ii) by the amount so drawn, so long
as such amounts are held in the form of cash or cash equivalents.  Purchaser
agrees to indemnify, defend and hold Sellers harmless from and against all
costs, expenses, liabilities and causes of action (including, without
limitation, court costs and reasonable attorneys’ fees) resulting from any draws
on Sellers’ Commitments on or after the Closing Date and prior to the date that
the Substitute Commitments have been delivered to and accepted by the
appropriate Governmental Body and Sellers’ Commitments have been returned to
Sellers and the Sellers’ Agreements have been terminated and canceled; provided
that, if the events giving rise to such draws occurred prior to the Closing
Date, the amounts so drawn are held in the form of cash or used to pay Qualified
Development Costs.  At the Closing, Sellers shall assign to Purchaser the right
to receive the return of any cash deposits then held by, or subsequently drawn
and held by, the beneficiaries of the Commitments.  In the event that, following
Closing, Sellers receive any cash payments in respect of Commitments drawn by a
beneficiary at or prior to or following Closing, Seller shall promptly pay the
amount so received to Purchaser.  This Section 8.12 shall survive Closing
hereunder.

 
-40-

--------------------------------------------------------------------------------

 

SECTION 8.13   Name Changes.  Following Closing, Purchaser shall have the right
to the use of the name “Orleans” or similar names or any service marks,
trademarks, trade names, identifying symbols, logos, emblems or signs containing
or comprising the foregoing, including any name or mark confusingly similar
thereto in connection with the Purchased Assets.  For the avoidance of doubt,
Sellers shall have the right to use such name, together with a nonexclusive
royalty-free license to use any other Intellectual Property included in the
Purchased Assets, as may be necessary solely in connection with the orderly
operation and disposal of the Excluded Assets.  In furtherance of the foregoing,
at Closing, the applicable Seller and Purchaser shall enter into a perpetual,
non-exclusive, royalty-free license under which the applicable Seller shall
license such Intellectual Property to Purchaser.
 
SECTION 8.14   Financial Statements.  Prior to Closing, Parent shall cause to be
delivered to Purchaser the following, prepared in accordance with GAAP and other
relevant SEC requirements:  (a) audited financial statements and related
footnotes as of and for the fiscal year ended June 30, 2009, and an audit report
of the Seller’s Independent Registered Accounting Firm  (“IRAF”) thereon; (b)
reviewed interim financial statements as of and for the three (3) months ended
September 30, 2009, and a review report of the IRAF thereon; (c) reviewed
interim financial statements as of and for the three (3) and six (6) months
ended December 31, 2009, and a review report of the IRAF thereon; and (d)
reviewed interim financial statements as of and for the three (3) and nine (9)
months ended March 31, 2010, and a review report of the IRAF thereon.  Sellers
acknowledge and agree that Purchaser may be required to include financial
statements of Parent or combined financial statements of the Purchased Assets in
reports that Purchaser is required to file pursuant to applicable securities
laws.  Parent agrees that Purchaser may execute and deliver an engagement letter
with the IRAF, pursuant to which the IRAF shall provide to Purchaser, at
Purchaser’s expense, a certification of such historical financial statements of
Parent, or shall reasonably assist Purchaser in preparing such combined
financial statements of the Purchased Assets, as may be required to enable
Purchaser to comply with its reporting obligations under applicable securities
laws.  In addition, prior to Closing, Sellers agree to reasonably cooperate with
the Purchaser and its independent accountants (including the IRAF) and to give
each access, during business hours upon reasonable prior notice, to such of its
books and records and to direct their management personnel to cooperate with the
Purchaser and its independent accountants (including the provision of customary
management representation letters), in each case to the extent necessary to
enable the Purchaser to produce and, where applicable, audit any financials
statement of Parent or the Purchased Assets that Purchaser may require in order
to comply with its reporting obligations.

 
-41-

--------------------------------------------------------------------------------

 

SECTION 8.15   Transition Arrangements.  Purchaser will, and will cause its
Affiliates to, provide Sellers and their authorized agents and representatives
(including lenders) with such access and administrative services as are
reasonably necessary to permit Sellers to wind down and liquidate their estates
after Closing, including the administration of a plan of liquidation,
reconciliation of claims and making distributions, provided that the provision
of such access and services shall not disrupt the conduct of the business of
Purchaser and its Affiliates.  Such services will include (a) reasonable access,
during normal business hours upon reasonable advance notice, to any of
Purchaser’s and its Affiliates’ personnel who have knowledge of the Purchased
Assets, information technology systems (if Purchaser shall have acquired
Sellers’ information technology systems) and books and records relating to the
Purchased Assets for periods prior to the Closing and (b) the use of office
space and office support for employees of Sellers and their authorized agents
and representatives (including lenders) engaged in such wind-down and
liquidation process, to the extent that Purchaser and its Affiliates have
available office space.  Sellers will reimburse Purchaser for reasonable
out-of-pocket costs and expenses incurred by Purchaser and its Affiliates in
connection with providing such services (which for the avoidance of doubt will
not include overhead of, or salaries paid to employees of, Purchaser or its
Affiliates).
 
ARTICLE IX
CONDITIONS TO CLOSING
 
SECTION 9.1     Conditions Precedent to Obligations of Purchaser.  The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Purchaser
in its sole discretion in whole or in part to the extent permitted by applicable
Law):
 
(a)           the representations and warranties of Parent and Sellers set forth
in this Agreement (disregarding all exceptions and qualifications with regard to
materiality or Material Adverse Effect) shall be true and correct as of the
Closing Date (except to the extent such representations and warranties relate to
another date, in which case as of such other date), except for such failures to
be true and correct as do not have a Material Adverse Effect (provided that if
any such failure has a material adverse effect as to any Individual Property,
Purchaser may exclude such Individual Property from the Closing and the Purchase
Price payable at the Closing shall be reduced by the amount of the Purchase
Price allocable to such Individual Property), and Purchaser shall have received
a certificate signed by an authorized officer of Parent, dated the Closing Date,
to the foregoing effect;
 
(b)           Parent and Sellers shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by them on or prior to the Closing Date and
Purchaser shall have received a certificate signed by an authorized officer of
Parent, dated the Closing Date, to the foregoing effect; and

 
-42-

--------------------------------------------------------------------------------

 

(c)           Purchaser shall have received the other items to be delivered to
it pursuant to Section 4.2; provided that if Purchaser shall not have received
any such items that relate solely to one or more Individual Properties (other
than by reason of a breach by Sellers of their obligations hereunder), (i) the
Individual Properties to which such undelivered items relate shall be excluded
from the Closing, unless Purchaser elects to include one or more of such
Individual Properties, (ii) the Purchase Price payable at the Closing shall be
reduced by the amount of the Purchase Price allocable to the Individual
Properties so excluded, and (iii) the Parties shall proceed to Closing with
respect to the remaining Individual Properties; and provided further that such
exclusion of an Individual Property from the Closing shall not be Purchaser’s
exclusive remedy with respect to the failure to receive all deliveries at the
Closing and Purchaser may exercise any and all rights and remedies granted to it
hereunder or provided by Law.
 
SECTION 9.2     Conditions Precedent to Obligations of Sellers.  The obligations
of Sellers to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions (any or all of which may be waived by Sellers in whole or
in part to the extent permitted by applicable Law):
 
(a)           the representations and warranties of Purchaser set forth in this
Agreement (disregarding all exceptions and qualifications with regard to
materiality) shall be true and correct in all material respects as of the
Closing Date (except to the extent such representations and warranties relate to
another date, in which case as of such other date), and Parent shall have
received a certificate signed by an authorized officer of Purchaser, dated the
Closing Date, to the foregoing effect;
 
(b)           Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing Date, and Parent
shall have received a certificate signed by an authorized officer of Purchaser,
dated the Closing Date, to the foregoing effect; and
 
(c)           Parent shall have received the other items to be delivered to it
pursuant to Section 4.3.
 
SECTION 9.3     Conditions Precedent to Obligations of Purchaser and
Sellers.  The respective obligations of Purchaser and Sellers to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, on
or prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Purchaser and Parent in whole or in part to the extent
permitted by applicable Law):
 
(a)           there shall not be in effect any final nonappealable Order by a
Governmental Body (other than the Bankruptcy Court) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby and there shall not have been adopted any law
or regulation making all or any portion of the transactions contemplated by this
Agreement illegal;
 
(b)           the Bankruptcy Court shall have entered the Bidding Procedures
Order and the Sale Order, which shall each be in full force and not subject to
any stay pending appeal; and

 
-43-

--------------------------------------------------------------------------------

 

(c)           if the parties have determined that any filing under the HSR Act
is required, the waiting period applicable to the transactions contemplated by
this Agreement under the HSR Act shall have expired or early termination shall
have been granted.
 
SECTION 9.4     Frustration of Closing Conditions.  Neither Sellers nor
Purchaser may rely on the failure of any condition set forth in Section 9.1,
Section 9.2 or Section 9.3, as the case may be, if such failure was caused by
such party’s failure to comply with any provision of this Agreement, to act in
good faith or to use its commercially reasonable efforts to cause the Closing to
occur.
 
ARTICLE X
NO SURVIVAL
 
SECTION 10.1   Survival of Representations and Warranties.  The parties hereto
agree that the representations and warranties contained in this Agreement shall
not survive the Closing hereunder, and none of the parties shall have any
liability to each other after the Closing for any breach thereof.  The parties
hereto agree that the covenants contained in this Agreement to be performed at
or after the Closing shall survive the Closing hereunder, and each party hereto
shall be liable to the other after the Closing for any breach thereof.
 
SECTION 10.2   No Consequential Damages.  Notwithstanding anything to the
contrary elsewhere in this Agreement, except in the case of third party claims,
fraud, or criminal misconduct, no party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof.
 
ARTICLE XI
TAXES
 
SECTION 11.1   Tax Matters.
 
(a)           Any sales, use, property transfer, documentary, stamp, recording
or similar Tax payable as a result of the sale or transfer of the Purchased
Assets and the assumption of the Assumed Liabilities hereunder (“Transfer
Taxes”) shall be borne one-half each by Parent and Purchaser; provided that, for
the avoidance of doubt, any mortgage recording or similar Taxes relating to any
financing by the Purchaser or their respective Affiliates shall be borne 100% by
the Purchaser.  Seller shall prepare and file all necessary Tax Returns or other
documents with respect to all such Transfer Taxes to the extent permitted under
applicable Tax Law.
 
(b)           All ad valorem real estate Taxes and personal property Taxes for
the Real Property shall be prorated based on the most current available tax
bills taking into account only the discount then available to the Sellers for
early payment as of 12:01 A.M. (New York time) on the Closing Date, so that
credits and charges for all days preceding the Closing Date shall be allocated
to the Sellers and credits and charges for all days from and after the Closing
Date shall be allocated to Purchaser.  In the event that a party hereto pays a
Tax that is properly allocable in whole or in part to the other party pursuant
to the provisions of the preceding sentence, the other party shall promptly
reimburse the paying party for the portion of the Tax so allocable to the other
party.  The Sellers shall pay all installments and special assessments,
including any assessments or special assessments imposed by the homeowners
associations, if any, accruing or payable prior to the Closing Date or payable
upon the conveyance of the Real Property (subject to proration to the extent
such items related to any post-Closing Date periods or portions thereof).

 
-44-

--------------------------------------------------------------------------------

 

(c)           After the Closing Date, each of the Sellers and the Purchaser
shall, and shall cause their respective Affiliates to:  (i) cooperate fully in
preparing for any audits of, or disputes with any tax authority regarding Taxes
attributable to the Purchased Assets; (ii) make available to the other party and
to any tax authority as reasonably requested all information, records and
documents relating to Taxes attributable to the Purchased Assets; and (iii)
timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Transfer Taxes.
 
ARTICLE XII
MISCELLANEOUS
 
SECTION 12.1   Expenses.  Except as otherwise provided in this Agreement, each
of Parent and Purchaser shall bear its own expenses incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby; provided, however, that
Purchaser and Seller shall share any governmental charges relating to HSR Act
filing fees, UCC-3 filing fees, ICC, DOT, real estate, title recording or filing
fees and other amounts payable in respect of transfer filings in connection with
the transactions contemplated by this Agreement and shall jointly determine, in
good faith, the proper allocation thereof.
 
SECTION 12.2   Injunctive Relief.  Damages at law may be an inadequate remedy
for the breach of this Agreement and, accordingly, any party hereto shall be
entitled to injunctive relief with respect to any such breach, including without
limitation specific performance of the covenants, promises or agreements or an
order enjoining a party from any threatened, or from the continuation of any
actual, breach of the covenants, promises or agreements contained herein.  The
rights set forth in this Section 12.2 shall be in addition to any other rights
which a Party may have at law or in equity pursuant to this Agreement.
 
SECTION 12.3   Submission to Jurisdiction; Consent to Service of Process.
 
(a)           Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes
which may arise or result from, or be connected with, this Agreement, any breach
or default hereunder, or the transactions contemplated hereby, and (ii) any and
all proceedings related to the foregoing shall be filed and maintained only in
the Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 12.7 hereof; provided, however, that if the
Bankruptcy Case has closed, the parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware and any state or federal appellate court therefrom, for the resolution
of any such claim or dispute.  The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

 
-45-

--------------------------------------------------------------------------------

 

(b)           Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by personal
delivery of a copy thereof in accordance with the provisions of Section 12.7.
 
SECTION 12.4   Waiver of Right to Trial by Jury.  Each party to this Agreement
waives any right to trial by jury in any action, matter or proceeding regarding
this Agreement or any provision hereof.
 
SECTION 12.5   Entire Agreement; Amendments and Waivers.  This Agreement and the
other agreements and documents contemplated hereby (including the Disclosure
Schedule and exhibits hereto and thereto) represent the entire understanding and
agreement between the parties hereto with respect to the subject matter
hereof.  This Agreement can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by Law.
 
SECTION 12.6   Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to contracts
made and performed in such State without regard to conflicts of laws principles
thereof.
 
SECTION 12.7   Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand, (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one (1) Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

 
-46-

--------------------------------------------------------------------------------

 

If to Seller, to:
 
Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, PA 19020
Attention:  Jeffrey P. Orleans
Facsimile:  215-633-2351
 
with mandated copies (which shall not constitute notice) to:
 
Phoenix Management
110 Chadds Ford Commons
Chadds Ford, PA  19317
Attention:  Mitchell B. Arden
Facsimile:  610-358-9377
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
Attention:  Joel H. Levitin
Facsimile:  212-378-2449
 
If to Purchaser, to:
 
NVR, Inc.
Plaza America Tower I
11700 Plaza America Drive Suite 500
Reston, Virginia  20190
Attention:  Dennis Seremet
Facsimile:  703-956-4750
 
with a mandated copy (which shall not constitute notice) to:
 
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C.  20004
Attention:  Bruce W. Gilchrist
Facsimile:  202-637-5910
 
SECTION 12.8   Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 
-47-

--------------------------------------------------------------------------------

 

SECTION 12.9   Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any Person or entity not a party to
this Agreement except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made by either Parent or Purchaser
(by operation of Law or otherwise) without the prior written consent of the
other parties hereto and any attempted assignment without the required consents
shall be void; provided, however, that Purchaser shall be permitted to assign
its rights under this Agreement to acquire all or a portion of the Purchased
Assets to one or more Affiliate.  No assignment of any obligations hereunder
shall relieve the parties hereto of any such obligations.  Upon any such
permitted assignment, the references in this Agreement to Purchaser shall also
apply to any such assignee unless the context otherwise requires.  In the event
that a Chapter 11 trustee should be appointed for Parent, or in the event that
Parent’s Chapter 11 case should be converted to a case under Chapter 7, the
obligations of Parent hereunder shall be binding upon such trustee or successor
Chapter 7 estate.
 
SECTION 12.10 Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner or equityholder of Sellers shall have
any liability for any obligations or liabilities of Sellers under this Agreement
or the Seller Documents of or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby and thereby.
 
SECTION 12.11 Counterparts.  This Agreement may be executed in as many
counterparts as may be required, which counterparts may be delivered by
facsimile or electronic mail, and it shall not be necessary that the signature
of, or on behalf of, each party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts.  All such counterparts when taken together shall constitute a
single and legally binding agreement.
 
SECTION 12.12 Purchase Price Allocation.  Certain provisions of this Agreement
require adjustments to the payments otherwise required to be made hereunder
based on the purchase price allocable to one or more Individual
Properties.  Prior to signing this Agreement, Purchaser has provided to Escrow
Agent a schedule allocating the Base Purchase Price to each Individual
Property.  Escrow Agent shall maintain the confidentiality of such allocations
and not disclose them except as provided in this Section 12.12.  The allocations
will be used in determining any Purchase Price adjustments to be made
hereunder.  In the event that the parties exclude any Real Property from the
Purchased Assets to be purchased at Closing or if Parent determines that any
Individual Property cannot be conveyed to Purchaser, or that there is a material
risk that any Individual Property cannot be conveyed to Purchaser, in each case
in accordance with the terms of this Agreement, Parent and Purchaser shall
deliver a joint written notice thereof to the Escrow Agent, and the Escrow Agent
shall disclose to the parties the allocation assigned to such Individual
Property and, if such disclosure is made prior to conclusion of any auction
pursuant to the Bidding Procedures Order, Parent shall be entitled to disclose
the adjustment to the Purchase Price that would result if such Individual
Property were to be excluded from the Closing.

 
-48-

--------------------------------------------------------------------------------

 

[Signature page follows]


 
-49-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 
ORLEANS HOMEBUILDERS, INC.
   
By:
/s/ Jeffrey P. Orleans
 
Name: Jeffrey P. Orleans
 
Title: Chairman & CEO
   
THE SELLING AFFILIATES NAMED ON
EXHIBIT A HERETO
   
By:
/s/ Garry P. Herdler
 
Name: Garry P. Herdler
 
Title: EVP & CFO
   
NVR, INC.
   
By:
/s/ Dennis M. Seremet
 
Name: Dennis M. Seremet
 
Title: Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
APA List of Sellers


DEBTOR/SELLER
 
ADDRESS
     
Orleans Homebuilders, Inc.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Brookshire Estates, L.P.
 
3333 Street Road, Suite 101
   
Bensatem, PA 19020
     
Greenwood Financial Inc.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Masterpiece Homes, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
OHB Homes, Inc.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
OHI Financing, Inc.
 
1064 Greenwood Blvd., #106
   
Lake Mary, FL 32746
     
OHI PA GP, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
OHI PA, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
OHI NJ, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
OPCNC, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans Arizona Realty, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans Arizona, Inc.
 
1105 North Market Street, Suite 609
   
Wilmington, DE 19801
     
Orleans at Covington Manor, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Crofton Chase, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020


 
 

--------------------------------------------------------------------------------

 


DEBTOR/SELLER
 
ADDRESS
     
Orleans at East Greenwich, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Elk Township, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Hamilton, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Harrison, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Hidden Creek, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Jennings Mill, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Lambertville, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Lyons Gate, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Mansfield LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Meadow Glen, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Millstone, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Millstone River Preserve,
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Tabernacle, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Thornbury, L.P.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Upper Freehold, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020


 
- 2 -

--------------------------------------------------------------------------------

 


DEBTOR/SELLER
 
ADDRESS
     
Orleans at Upper Saucon, L.P.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Upper Uwehlan, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at West Bradford, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at West Vincent, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Westampton Woods, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Windsor Square, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Woolwich, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans at Wrightstown, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans Construction Corp.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans Corporation
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Orleans RI-IlL, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Parker & Lancaster Corporation
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Parker & Orleans Homebuilders, Inc.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Parker Lancaster, Tidewater, L.L.C.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Realen Homes, L.P.
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020


 
- 3 -

--------------------------------------------------------------------------------

 


DEBTOR/SELLER
 
ADDRESS
     
RHGP LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Stock Grange, LP
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020
     
Wheatley Meadows Associates, LLC
 
3333 Street Road, Suite 101
   
Bensalem, PA 19020

 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1


FORM OF ESCROW DEPOSIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
ESCROW AGREEMENT
(Deposit)


THIS ESCROW AGREEMENT (DEPOSIT) (this “Agreement”) is dated as of April 13, 2010
by and among NVR, INC., a Virginia corporation (“Purchaser”), ORLEANS
HOMEBUILDERS, INC., a Delaware corporation (“Parent”), the individual selling
affiliates Parent set forth on Exhibit A hereto (together with Parent, the
“Sellers”), and FIRST AMERICAN TITLE INSURANCE COMPANY (the “Escrow Agent”), and
is entered into pursuant to that certain Asset Purchase Agreement, dated as of
April 13, 2010, by and among the Sellers and the Purchaser (the “Purchase
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Purchase Agreement.


RECITALS:


WHEREAS, pursuant to the Purchase Agreement, Purchaser has agreed, among other
things, at the Closing to purchase, acquire and accept from the Sellers, and the
Sellers have agreed to sell, transfer, assign, convey and deliver to the
Purchaser and its assignees all of the Sellers’ right, title and interest in, to
and under the Purchased Assets in exchange for payment by Purchaser of the
Purchase Price;


WHEREAS, pursuant to Section 3.1(a) of the Purchase Agreement, Purchaser has
agreed to deliver to the Escrow Agent, in two equal installments as described
below, a deposit aggregating SEVENTEEN MILLION AND 00/100 DOLLARS ($17,000,000)
(the amounts so delivered from time to time, the “Deposit”), which the Escrow
Agent has agreed to hold pursuant to the terms hereof; and


WHEREAS, the Escrow Agent is agreeable to acting as such upon the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:


1.           Escrow Agent.  Sellers and Purchaser hereby engage the Escrow Agent
to serve as “Escrow Agent” under the terms hereof pursuant to Section 3.1 of the
Purchase Agreement.  The Escrow Agent hereby accepts such engagement and agrees
to hold the Deposit in accordance with the terms hereof.  The Deposit (or any
portion thereof) shall be deposited with the Escrow Agent by wire transfer of
immediately available funds.  Wire transfer instructions are attached hereto as
Schedule 1.  All interest will accrue to and be reported to applicable taxing
authorities, including the Internal Revenue Service, for the account of
Purchaser.  Simultaneously with the execution and delivery hereof, Purchaser
agrees to deliver to the Escrow Agent a properly completed W-9 form.


2.           Deposit.  Purchaser shall deposit the Deposit with the Escrow Agent
as follows:


(i)           one half (1/2) of the Deposit shall be deposited on or prior to
the first Business Day following the date hereof; and


(ii)           the balance of the Deposit shall be deposited on or prior to the
deadline for submitting Qualified Bids.


The Deposit shall be held by the Escrow Agent and invested in one or more
separate interest-bearing accounts at PNC Bank doing business in the
Philadelphia, Pennsylvania metropolitan area, or as otherwise jointly directed
by Parent and Purchaser.  The Escrow Agent shall not commingle the Deposit with
any funds of the Escrow Agent or others, and shall promptly provide Sellers and
Purchaser with confirmation of investments made.


 
1

--------------------------------------------------------------------------------

 
 
3.           Release of Deposit.


(a)           Upon receipt by the Escrow Agent of joint written instructions of
Purchaser and Parent directing the Escrow Agent to release the Deposit, the
Escrow Agent shall deliver the Deposit, together with any interest accrued
thereon, to Purchaser or Parent, as applicable.  In the event the Escrow Agent
does not receive such joint written instructions, the Deposit shall be held and
released pursuant to paragraphs (b) or (c) below.


(b)           In the event the Closing occurs under the Purchase Agreement, the
Deposit, together with any interest accrued thereon, shall be applied to the
Purchase Price at Closing.


(c)           In the event Purchaser or any Seller becomes entitled, pursuant to
the Purchase Agreement, to receipt of the Deposit other than pursuant to Section
3(a) or Section 3(b) above, it shall send a notice thereof (a “Release Notice”)
to the other party and to the Escrow Agent.  In the event the party receiving
the Release Notice disputes the sending party’s right to receive the Deposit, it
shall, within ten (10) days of the receipt of the Release Notice, send a notice
of such dispute (a “Dispute Notice”) to the sending party and to the Escrow
Agent.  In the event the Escrow Agent does not receive a timely Dispute Notice,
it shall send the Deposit to the party that sent the Release Notice following
the expiration of the ten (10) day period.  In the event the Escrow Agent
receives a timely Dispute Notice, it shall continue to hold the Deposit until it
either receives the joint written instructions of Purchaser and Parent directing
release of the Deposit or until it receives a court order, not subject to
appeal, directing  disposition of the Deposit.


4.           Interpleader.  Sellers and Purchaser agree that in the event of any
controversy regarding the Deposit, unless mutual written instructions are
received by the Escrow Agent directing the disposition of the Deposit, the
Escrow Agent shall not take any action, but instead shall await the disposition
of any proceeding relating to the Deposit or, at the Escrow Agent’s option, the
Escrow Agent may interplead all parties and deposit the Deposit with a court of
competent jurisdiction in which event the Escrow Agent may recover all of its
court costs and reasonable attorneys’ fees.  Sellers or Purchaser, whichever
loses in any such interpleader action, shall be solely obligated to pay such
costs and fees to the Escrow Agent, as well as the reasonable attorneys’ fees of
the prevailing party in accordance with the other provisions of this Agreement.


5.           Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand, (ii) when sent by facsimile (with written confirmation of transmission) or
(iii) one (1) Business Day following the day sent by overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision):


If to the Escrow Agent:
 
First American Title Insurance Company
National Commercial Services
2 Penn Center Plaza, Suite 1910
Philadelphia, PA 19102
Attention: David J. Feldman, Senior Vice President and Regional Director
Facsimile: 215-568-2410


 
2

--------------------------------------------------------------------------------

 
 
If to Sellers, to:


Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, PA 19020
Attention:  Jeffrey P. Orleans
Facsimile:  215-633-2351


with a mandated copies (which shall not constitute notice) to:


Phoenix Management
110 Chadds Ford Commons
Chadds Ford, PA 19317
Attention:  Mitchell B. Arden
Facsimile:  610-358-9377


Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention:  Joel H. Levitin
Facsimile:  212-378-2449
 
If to Purchaser, to:


NVR, Inc.
Plaza America Tower I
11700 Plaza America Drive Suite 500
Reston, Virginia 20190
Attention:  Dennis Seremet
Facsimile:   703-956-4750


with a mandated copy (which shall not constitute notice) to:
 
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C. 20004
Attention:  Bruce W. Gilchrist
Facsimile:  202-637-5910
 
6.           Liability and Duties of Escrow Agent.  Acceptance by the Escrow
Agent of its duties under this Agreement is subject to the following terms and
conditions:


(a)           The parties acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any act or
omission on its part taken or made in good faith, and not in disregard of this
Agreement and/or the Purchase Agreement, but shall be liable for its negligent
acts and willful misconduct and for any loss, cost or expense incurred by
Sellers or Purchaser resulting from the Escrow Agent’s mistakes of law
respecting the Escrow Agent’s scope or nature of its duties;


 
3

--------------------------------------------------------------------------------

 
 
(b)           Sellers and Purchaser shall jointly and severally indemnify the
Escrow Agent for, and hold it harmless against all costs, claims and expenses,
including but not limited to reasonable attorneys’ fees, incurred in connection
with the performance of the Escrow Agent’s duties hereunder, except with respect
to actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent;


(c)           The Escrow Agent shall be fully protected in acting on and relying
upon any written notice, instruction, direction or other document which the
Escrow Agent in good faith believes to be genuine and to have been signed or
presented by the proper party or parties;


(d)           The Escrow Agent may seek the advice of legal counsel in the event
of any dispute or question as to the construction of any of the provisions of
this Agreement or its duties hereunder, and it shall incur no liability and
shall be fully protected in respect of any action taken or suffered by it in
good faith in accordance with the opinion of such counsel; and


(e)           The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to Sellers
and Purchaser specifying a date, not less than fifteen (15) days after the date
of such notice, when such resignation will take effect.  Upon the effective date
of such resignation, the Escrow Agent shall deliver the funds held in escrow to
such person or persons as Parent and Purchaser shall in writing jointly direct,
and upon such delivery the Escrow Agent shall be relieved of all duties and
liabilities thereafter accruing under this Agreement.  Parent and Purchaser
shall have the right at any time upon joint action to substitute a new Escrow
Agent by giving notice thereof to the Escrow Agent then acting.


7.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (but not the choice of law
rules thereof).


8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed an
original, all of which taken together shall constitute one and the same
original.


9.           Attorney’s Fees.  Should any party employ attorneys to enforce any
of the provisions hereof, the party or parties losing in any final judgment
agrees to pay the prevailing party or parties all reasonable costs, charges and
expenses, including reasonable attorneys’ fees, expended or incurred in
connection therewith.


10.           Entirety.  This Agreement and the Purchase Agreement together
embody the entire agreement between the parties with respect to the Deposit and
supercedes all prior agreements and understandings related to the Deposit.  This
Agreement may be amended or supplemented only by an instrument in writing
executed by the party against whom enforcement is sought.


 
Remainder of Page Intentionally Blank
Signature Page Follows
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement
(Deposit) to be executed as of the day and year first above written.





 
ESCROW AGENT:
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
By:          _____________________________
Name:
Title:
         
PURCHASER:
 
NVR, INC.
 
By:          _____________________________
Name:
Title:
         
SELLERS:
 
ORLEANS HOMEBUILDERS, INC.
 
By:          _____________________________
Name:
Title:
         
THE SELLING AFFILIATES NAMED ON EXHIBIT A HERETO
 
By:          _____________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


SELLERS


DEBTOR/SELLER
ADDRESS
Orleans Homebuilders, Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
Brookshire Estates, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020
Greenwood Financial Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
Masterpiece Homes, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OHB Homes, Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
OHI Financing, Inc.
1064 Greenwood Blvd., #106
Lake Mary, FL  32746
OHI PA GP, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OHI PA, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OHI NJ, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OPCNC, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Arizona Realty, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Arizona, Inc.
1105 North Market Street, Suite 609
Wilmington, DE 19801
Orleans at Covington Manor, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Crofton Chase, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020

 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR/SELLER
ADDRESS
Orleans at East Greenwich, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Elk Township, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Hamilton, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Harrison, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Hidden Creek, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Jennings Mill, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Lambertville, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Lyons Gate, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Mansfield LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Meadow Glen, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Millstone, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Millstone River Preserve, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Tabernacle, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Thornbury, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Upper Freehold, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020

 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR/SELLER
ADDRESS
Orleans at Upper Saucon, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Upper Uwchlan, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at West Bradford, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at West Vincent, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Westampton Woods, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Windsor Square, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Woolwich, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Wrightstown, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Construction Corp.
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Corporation
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans RHIL, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Parker & Lancaster Corporation
3333 Street Road, Suite 101
Bensalem, PA  19020
Parker & Orleans Homebuilders, Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
Parker Lancaster, Tidewater, L.L.C.
3333 Street Road, Suite 101
Bensalem, PA  19020
Realen Homes, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020

 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR/SELLER
ADDRESS
RHGP LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Stock Grange, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Wheatley Meadows Associates, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


WIRING INSTRUCTIONS




FIRST AMERICAN TITLE INSURANCE COMPANY
National Commercial Services
Two Penn Center Plaza, Suite 1910
1500 J.F.K. Boulevard
Philadelphia, PA 19102
 
WIRE TRANSFER INSTRUCTIONS
 
Wire to:
First American Trust, FSB
 
5 First American Way
 
Santa Ana, CA 92707
   
ABA Number:
122241255
   
For Credit to:
First American Title Insurance Company
   
Account Number:
3015160000
   
Reference:
NCS-436414




 
Attn:
David Feldman
 
Phone:
215-568-0055

 
Failure to reference all of the above information may result in a delay of your
funds being applied to your file
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2


FORM OF ESCROW CLOSING AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
ESCROW AGREEMENT
(Holdback)


THIS ESCROW AGREEMENT (HOLDBACK) (this “Agreement”) is dated as of _________,
2010 by and among NVR, INC, a Virginia corporation (“Purchaser”), ORLEANS
HOMEBUILDERS, INC., a Delaware corporation (“Parent”), the individual selling
affiliates Parent set forth on Exhibit A hereto (together with Parent, the
“Sellers”), and FIRST AMERICAN TITLE INSURANCE COMPANY (the “Escrow Agent”), and
is entered into pursuant to that certain Asset Purchase Agreement, dated as of
April 13, 2010, by and among the Sellers and its affiliates and the Purchaser
(the “Purchase Agreement”).  Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Purchase Agreement


RECITALS:


WHEREAS, pursuant to the Purchase Agreement, Purchaser has agreed, among other
things, at the Closing to purchase, acquire and accept from the Sellers, and the
Sellers have agreed to sell, transfer, assign, convey and deliver to the
Purchaser and its assignees all of the Sellers’ right, title and interest in, to
and under the Purchased Assets in exchange for payment by Purchaser of the
Purchase Price;


WHEREAS, pursuant to Section 3.1(b) of the Purchase Agreement, Purchaser has
agreed to deliver to the Escrow Agent, on the Closing Date, an aggregate of
______________ DOLLARS ($___________) (the “Holdback Amount”) [, of which
______________ DOLLARS($___________) (the “Environmental Holdback Amount”) will
be designated to secure the performance of Remediation with respect to specified
Individual Properties (the “Remediation Projects”)] 1/; and


WHEREAS, the Escrow Agent is agreeable to acting as such upon the terms and
conditions set forth in this Agreement and holding the Holdback Amount pursuant
to the terms hereof.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:


1.           Escrow Agent.  Sellers and Purchaser hereby engage the Escrow Agent
to serve as “Escrow Agent” under the terms hereof pursuant to Section 3.1(b)(ii)
of the Purchase Agreement.  The Escrow Agent hereby accepts such engagement and
agrees to hold the Holdback Amount in accordance with the terms hereof.  The
Holdback Amount shall be deposited with the Escrow Agent by wire transfer of
immediately available funds.  Wire transfer instructions are attached hereto as
Schedule 1.  All interest will accrue to and be reported to applicable taxing
authorities, including the Internal Revenue Service, for the account of
Purchaser.  Simultaneously with the execution and delivery hereof, Purchaser
agrees to deliver to the Escrow Agent a properly completed W-9 form.


2.           Holdback Amount.  Purchaser shall deposit the Holdback Amount with
the Escrow Agent on the Closing Date.  The Holdback Amount shall be held by the
Escrow Agent and invested in one or more separate interest-bearing accounts at
PNC Bank doing business in the Philadelphia, Pennsylvania metropolitan area, or
as otherwise jointly directed by Parent and Purchaser.  The Escrow Agent shall
not commingle the Holdback Amount with any funds of the Escrow Agent or others,
and shall promptly provide Sellers and Purchaser with confirmation of
investments made.
 
 

--------------------------------------------------------------------------------

1/           Insert if any portion of the Holdback Amount is designated for use
in Remediation.

 
 

--------------------------------------------------------------------------------

 


3.           Release of Holdback Amount.


(a)           Upon receipt by the Escrow Agent of joint written instructions of
Purchaser and Parent directing the Escrow Agent to release the Holdback Amount
or any portion thereof, the Escrow Agent shall deliver the specified amount,
together with any interest accrued thereon in accordance with Section 3(d)
below, to Purchaser and/or Parent, as directed by such instructions.


(b)           Following determination of the Closing Adjustment pursuant to
Section 3.2 of the Purchase Agreement, Purchaser or, if Purchaser has not
delivered the Closing Date Schedule within sixty (60) days following the Closing
Date, Seller, shall send a notice thereof (an “Adjustment Release Notice”) to
Parent and to the Escrow Agent specifying the amount of the Holdback Amount to
be released to Purchaser (the “Released Adjustment Funds”), if any (with the
balance to be released to Parent).  In the event Parent or Purchaser, as
applicable, disputes Purchaser’s right to receive the Released Adjustment Funds
specified in the Adjustment Release Notice, Parent or Purchaser, as applicable,
shall, within fifteen (15) days of the receipt of the Adjustment Release Notice,
send a notice of such dispute (a “Adjustment Dispute Notice”) to Purchaser or
Parent, as applicable, and to the Escrow Agent, including, in the case of
Parent, evidence that Parent timely has delivered a Dispute Notice regarding
Purchaser’s calculation of the Closing Adjustment in accordance with Section 3.2
of the Purchase Agreement.


(i)           In the event the Escrow Agent does not receive a timely Adjustment
Dispute Notice, it shall release the specified portion of the Holdback Amount to
Purchaser following the expiration of the fifteen (15) day period.


(ii)           In the event the Escrow Agent receives a timely Adjustment
Dispute Notice, it shall continue to hold the Released Adjustment Funds until it
either receives the joint written instructions of Purchaser and Parent directing
release of the Released Adjustment Funds or until it receives a court order, not
subject to appeal, directing disposition of the Released Adjustment Funds.


(c)           [Purchaser may request one or more separate releases by the Escrow
Agent of the Environmental Holdback Amount or a portion thereof (any such
requested amount, the “Released Environmental Holdback Funds”) by requesting,
pursuant to Section 2.9 of the Purchase Agreement, reimbursement for Remediation
Costs by sending a notice thereof to Parent and the Escrow Agent that specifies
the amount of the Environmental Holdback Funds to be released to Purchaser (a
“Remediation Release Request”).  In the event Parent objects to Purchaser’s
request for release of the Released Environmental Holdback Funds, Parent shall,
within ten (10) Business Days of the receipt of the Remediation Release Request,
send a notice of such dispute (a “Remediation Dispute Notice”) to Purchaser and
to the Escrow Agent, which Remediation Dispute Notice shall specify the amount
of the Released Environmental Holdback Funds to which Seller objects.


(i)           In the event the Escrow Agent does not receive a timely
Remediation Dispute Notice specifying an amount to which Parent objects, the
Escrow Agent shall release to Purchaser the Released Environmental Holdback
Funds set forth in the Environmental Holdback Release Notice on the fifteenth
(15th) Business Day after the date of the initial reimbursement request.


(ii)           In the event the Escrow Agent receives a timely Remediation
Dispute Notice, the Escrow Agent shall release to the Purchaser the portion of
the Released Environmental Holdback Funds to which Parent has not objected and
shall continue to hold the balance of the Released Environmental Holdback Funds
until it either receives the joint written instructions of Purchaser and Parent
directing release of such portion of the Released Environmental Holdback Funds
or until it receives a court order, not subject to appeal, directing disposition
of such portion of the Released Environmental Holdback Funds.


 
3

--------------------------------------------------------------------------------

 
 
(iii)           Upon receipt of notice from Purchaser directing the Escrow Agent
to disburse to Parent the remaining balance, if any, of the Environmental
Holdback Amount, the Escrow Agent shall within five (5) Business Days release to
Parent the remaining balance, if any, of the Environmental Holdback Amount, in
accordance with Section 2.9(c) of the Purchase Agreement.


A Remediation Dispute Notice shall apply only to the Environmental Holdback
Release Notice in response to which it is given and shall not restrict the
release of any Environmental Holdback Funds that are the subject of a subsequent
Environmental Holdback Release Notice, except to the extent that Parent sends a
timely Remediation Dispute Notice with respect thereto.] 2/


(d)           Interest accrued on the Holdback Amount shall be released to the
Purchaser and/or Parent, as applicable, pro rata in proportion to the portion of
the Holdback Amount being released to each such party pursuant to this Section 3
and simultaneously with the release thereof.


4.           Interpleader.  Parent and Purchaser agree that in the event of any
controversy regarding the Holdback Amount, unless mutual written instructions
are received by the Escrow Agent directing the disposition of the Holdback
Amount, the Escrow Agent shall not take any action, but instead shall await the
disposition of any proceeding relating to the Holdback Amount or, at the Escrow
Agent’s option, the Escrow Agent may interplead all parties and deposit the
Holdback Amount with a court of competent jurisdiction in which event the Escrow
Agent may recover all of its court costs and reasonable attorneys’ fees.  Parent
or Purchaser, whichever loses in any such interpleader action, shall be solely
obligated to pay such costs and fees to the Escrow Agent, as well as the
reasonable attorneys’ fees of the prevailing party in accordance with the other
provisions of this Agreement.


5.           Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand, (ii) when sent by facsimile (with written confirmation of transmission) or
(iii) one (1) Business Day following the day sent by overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision):


If to the Escrow Agent:
 
First American Title Insurance Company
National Commercial Services
2 Penn Center Plaza, Suite 1910
Philadelphia, PA 19102
Attention: David J. Feldman, Senior Vice President and Regional Director
Facsimile: 215-568-2410


If to Sellers, to:


Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, PA 19020
Attention:  Jeffrey P. Orleans
Facsimile:  215-633-2351
 
 

--------------------------------------------------------------------------------

2/           Insert if any portion of the Holdback Amount is designated for use
in Remediation.

 
4

--------------------------------------------------------------------------------

 
 
with a mandated copies (which shall not constitute notice) to:


Phoenix Management
110 Chadds Ford Commons
Chadds Ford, PA 19317
Attention:  Mitchell B. Arden
Facsimile:  610-358-9377


 
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention:  Joel H. Levitin
Facsimile:  212-378-2449
 
If to Purchaser, to:


NVR, Inc.
Plaza America Tower I
11700 Plaza America Drive Suite 500
Reston, Virginia 20190
Attention:  Dennis Seremet
Facsimile:   703-956-4750


with a mandated copy (which shall not constitute notice) to:
 
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C. 20004
Attention:  Bruce W. Gilchrist
Facsimile:  202-637-5910
 
6.           Liability and Duties of Escrow Agent.  Acceptance by the Escrow
Agent of its duties under this Agreement is subject to the following terms and
conditions:


(a)           The parties acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any act or
omission on its part taken or made in good faith, and not in disregard of this
Agreement and/or the Purchase Agreement, but shall be liable for its negligent
acts and willful misconduct and for any loss, cost or expense incurred by
Sellers or Purchaser resulting from the Escrow Agent’s mistakes of law
respecting the Escrow Agent’s scope or nature of its duties;


(b)           Sellers and Purchaser shall jointly and severally indemnify the
Escrow Agent for, and hold it harmless against all costs, claims and expenses,
including but not limited to reasonable attorneys’ fees, incurred in connection
with the performance of the Escrow Agent’s duties hereunder, except with respect
to actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent;


 
5

--------------------------------------------------------------------------------

 
 
(c)           The Escrow Agent shall be fully protected in acting on and relying
upon any written notice, instruction, direction or other document which the
Escrow Agent in good faith believes to be genuine and to have been signed or
presented by the proper party or parties;


(d)           The Escrow Agent may seek the advice of legal counsel in the event
of any dispute or question as to the construction of any of the provisions of
this Agreement or its duties hereunder, and it shall incur no liability and
shall be fully protected in respect of any action taken or suffered by it in
good faith in accordance with the opinion of such counsel; and


(e)           The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to Sellers
and Purchaser specifying a date, not less than fifteen (15) days after the date
of such notice, when such resignation will take effect.  Upon the effective date
of such resignation, the Escrow Agent shall deliver the funds held in escrow to
such person or persons as Parent and Purchaser shall in writing jointly direct,
and upon such delivery the Escrow Agent shall be relieved of all duties and
liabilities thereafter accruing under this Agreement.  Parent and Purchaser
shall have the right at any time upon joint action to substitute a new Escrow
Agent by giving notice thereof to the Escrow Agent then acting.


7.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (but not the choice of law
rules thereof).


8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed an
original, all of which taken together shall constitute one and the same
original.


9.           Attorney’s Fees.  Should any party employ attorneys to enforce any
of the provisions hereof, the party or parties losing in any final judgment
agrees to pay the prevailing party or parties all reasonable costs, charges and
expenses, including reasonable attorneys’ fees, expended or incurred in
connection therewith.


10.           Entirety.  This Agreement and the Purchase Agreement together
embody the entire agreement between the parties with respect to the Holdback
Amount and supersedes all prior agreements and understandings related to the
Holdback Amount.  This Agreement may be amended or supplemented only by an
instrument in writing executed by the party against whom enforcement is sought.


 
Remainder of Page Intentionally Blank
Signature Page Follows


 
6

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement
(Holdback) to be executed as of the day and year first above written.





 
ESCROW AGENT:
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
By:          _____________________________
Name:
Title:
         
PURCHASER:
 
NVR, INC.
 
By:          _____________________________
Name:
Title:
         
SELLER:
 
ORLEANS HOMEBUILDERS, INC.
 
By:          _____________________________
Name:
Title:
         
SELLING AFFILIATES NAMED ON EXHIBIT A HERETO
 
By:          _____________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SELLERS


DEBTOR/SELLER
ADDRESS
Orleans Homebuilders, Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
Brookshire Estates, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020
Greenwood Financial Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
Masterpiece Homes, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OHB Homes, Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
OHI Financing, Inc.
1064 Greenwood Blvd., #106
Lake Mary, FL  32746
OHI PA GP, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OHI PA, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OHI NJ, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
OPCNC, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Arizona Realty, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Arizona, Inc.
1105 North Market Street, Suite 609
Wilmington, DE 19801
Orleans at Covington Manor, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Crofton Chase, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020

 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR/SELLER
ADDRESS
Orleans at East Greenwich, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Elk Township, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Hamilton, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Harrison, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Hidden Creek, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Jennings Mill, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Lambertville, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Lyons Gate, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Mansfield LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Meadow Glen, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Millstone, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Millstone River Preserve, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Tabernacle, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Thornbury, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Upper Freehold, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020

 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR/SELLER
ADDRESS
Orleans at Upper Saucon, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Upper Uwchlan, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at West Bradford, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at West Vincent, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Westampton Woods, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Windsor Square, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Woolwich, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans at Wrightstown, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Construction Corp.
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans Corporation
3333 Street Road, Suite 101
Bensalem, PA  19020
Orleans RHIL, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Parker & Lancaster Corporation
3333 Street Road, Suite 101
Bensalem, PA  19020
Parker & Orleans Homebuilders, Inc.
3333 Street Road, Suite 101
Bensalem, PA  19020
Parker Lancaster, Tidewater, L.L.C.
3333 Street Road, Suite 101
Bensalem, PA  19020
Realen Homes, L.P.
3333 Street Road, Suite 101
Bensalem, PA  19020

 
 
 

--------------------------------------------------------------------------------

 
 
DEBTOR/SELLER
ADDRESS
RHGP LLC
3333 Street Road, Suite 101
Bensalem, PA  19020
Stock Grange, LP
3333 Street Road, Suite 101
Bensalem, PA  19020
Wheatley Meadows Associates, LLC
3333 Street Road, Suite 101
Bensalem, PA  19020



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


WIRING INSTRUCTIONS




FIRST AMERICAN TITLE INSURANCE COMPANY
National Commercial Services
Two Penn Center Plaza, Suite 1910
1500 J.F.K. Boulevard
Philadelphia, PA 19102
 
WIRE TRANSFER INSTRUCTIONS
 
Wire to:
First American Trust, FSB
 
5 First American Way
 
Santa Ana, CA 92707
   
ABA Number:
122241255
   
For Credit to:
First American Title Insurance Company
   
Account Number:
3015160000
   
Reference:
NCS-436414




 
Attn:
David Feldman
 
Phone:
215-568-0055

 
Failure to reference all of the above information may result in a delay of your
funds being applied to your file
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF JV ASSIGNMENT


 
 

--------------------------------------------------------------------------------

 


PARTNERSHIP INTEREST ASSIGNMENT AGREEMENT


THIS PARTNERSHIP INTEREST ASSIGNMENT AGREEMENT (this “Assignment”) is dated as
of ____________, 2010 by and between [ASSIGNOR], a [●] [●] (“Assignor”), [the
general partner] [the limited partner] of [JV INVESTOR], a [●] [●] (the “JV
Investor”), and [PURCHASER], a [●] [●] (the “Assignee”), and is made pursuant to
that certain Asset Purchase Agreement, dated as of April 13, 2010, by and among
the Sellers and Purchaser (the “Purchase Agreement”).  Capitalized terms used
but not defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.
 
RECITALS:
 
WHEREAS, pursuant to the Purchase Agreement, and on the terms and subject to the
conditions and exceptions set forth herein and therein, Assignor has agreed to
sell, transfer, assign, convey and deliver to Purchaser or its designees all of
Assignor’s right, title and interest in and to Assignor’s partnership interest
in the JV Investor (the “JV Investor Interest”); and
 
WHEREAS, Purchaser has designated Assignee, on behalf of Purchaser, to acquire
and accept assignment of the JV Investor Interest.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
Section 1.                      Assignment.  Effective as of 12:01 a.m. Eastern
Time on the date hereof (the “Effective Time”), and upon the terms and subject
to the conditions and exceptions set forth herein and in the Purchase Agreement,
Assignor hereby assigns, transfers and conveys to Assignee all of Assignor’s
right, title and interest in and to JV Investor Interest, free and clear of all
Liens other than Permitted Liens, together with all rights and claims related
thereto as a [general] [limited] partner of the JV Investor.  Assignee, by its
execution of this Assignment, hereby acquires and accepts from Assignor
assignment of the JV Investor Interest and assumes any Assumed Liabilities with
respect to such JV Investor Interest.  The JV Investor Interest assigned hereby
constitutes all of Assignor’s interests, equity or otherwise, in the JV
Investor.  The JV Investor Interest assigned hereby has not previously been
transferred or assigned by the Assignor to any third party, and the Assignor has
not entered into any agreement to transfer or assign such JV Investor Interest,
or grant any rights with respect thereto, to any third party.


Section 2.                      Submission to Jurisdiction; Consent to Service
of Process.


(a)           Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Assignment and to decide any claims or disputes
which may arise or result from, or be connected with, this Assignment, any
breach or default hereunder, or the transactions contemplated hereby, and (ii)
any and all proceedings related to the foregoing shall be filed and maintained
only in the Bankruptcy Court, and the parties hereby consent to and submit to
the jurisdiction and venue of the Bankruptcy Court and shall receive notices at
such locations as indicated in Section 6 below; provided, however, that if the
Bankruptcy Case has closed, the parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware and any state or federal appellate court therefrom, for the resolution
of any such claim or dispute.  The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Each of the parties hereto hereby consents to process being served
by any party to this Assignment in any suit, action or proceeding by personal
delivery of a copy thereof in accordance with the provisions of Section 6 below.


Section 3.                      Waiver of Right to Trial by Jury.  Each party to
this Assignment waives any right to trial by jury in any action, matter or
proceeding regarding this Assignment or any provision hereof.


Section 4.                      Entire Agreement; Amendments and Waivers.  This
Assignment, the Purchase Agreement and the other agreements and documents
contemplated by the Purchase Agreement represent the entire understanding and
agreement among the parties hereto with respect to the subject matter
hereof.  This Assignment can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Assignment signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Assignment, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Assignment shall not operate or be construed as a waiver or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by Law.


Section 5.                      Governing Law.  This Assignment shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and performed in such State without regard to
conflicts of laws principles thereof.


Section 6.                      Notices.  All notices and other communications
under this Assignment shall be in writing and shall be deemed given (i) when
delivered personally by hand, (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one (1) Business Day following the day
sent by overnight courier (with written confirmation of receipt), in the case of
Assignee, at the addresses and facsimile numbers (or to such other address or
facsimile number as such party may have specified by notice given to the other
party pursuant to this provision) set forth for “Purchaser” in the Purchase
Agreement, and in the case of Assignor, at the addresses and facsimile numbers
(or to such other address or facsimile number as such party may have specified
by notice given to the other party pursuant to this provision) set forth for
“Seller” in the Purchase Agreement.


Section 7.                      Binding Effect.  This Assignment shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  Nothing in this Assignment shall create or be
deemed to create any third party beneficiary rights in any Person or entity not
a party to this Assignment except as provided in the Purchase Agreement.  In the
event that a Chapter 11 trustee should be appointed for Parent, or in the event
that Parent’s Chapter 11 case should be converted to a case under Chapter 7, the
obligations of Sellers hereunder shall be binding upon such trustee or successor
Chapter 7 estate.


Section 8.                      Counterparts.  This Assignment may be executed
in as many counterparts as may be required, which counterparts may be delivered
by facsimile or electronic mail, and it shall not be necessary that the
signature of, or on behalf of, each party, appear on each counterpart; but it
shall be sufficient that the signature of, or on behalf of, each party, or that
the signatures of the persons required to bind any party, appear on one or more
such counterparts.  All such counterparts when taken together shall constitute a
single and legally binding agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.
 

 
ASSIGNOR:
 
[ASSIGNOR]
 
By:          _________________________
Name:
Title:
         
ASSIGNEE:
 
[PURCHASER]
 
By:          _________________________
Name:
Title:



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF BILL OF SALE


 
 

--------------------------------------------------------------------------------

 


BILL OF SALE
 
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned (each a “Seller” and together, the
“Sellers”) does hereby sell, transfer, assign, convey and deliver to the entity
designated as a “Purchaser” next to the name of  such Seller on Annex A hereto
(each a “Purchaser” and together, the “Purchasers”), all of such Seller’s right,
title and interest in, to and under the Purchased Assets owned or held by such
Seller free and clear of all Liens, other than Permitted Liens, without
representation or warranty, express or implied, except as set forth in that
certain Asset Purchase Agreement, dated as of April 13, 2010, by and among the
Sellers and NVR, Inc. (the “Purchase Agreement”). 
 
TO HAVE AND TO HOLD all of said property unto such Purchaser, its successors and
assigns, to its own use forever.
 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.
 
IN WITNESS WHEREOF, each Seller has duly executed this Bill of Sale as of the
____ day of _______________, 2010.
 

 
ORLEANS HOMEBUILDERS, INC.
 
By:          _____________________________
Name:
Title:
         
THE OTHER ENTITIES LISTED UNDER “SELLERS” ON ANNEX A HERETO
 
By:          _____________________________
Name:
Title:
       
Acknowledged and agreed:
 
NVR, INC.
 
By:          _____________________________
Name:
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
Annex A 1/


SELLERS
PURCHASERS
Orleans Homebuilders, Inc.
[Purchaser]
                                           

 
 

--------------------------------------------------------------------------------

1/           If any one Seller is to convey Purchased Assets to more than one
Purchaser, then the parties shall prepare and attach “Annex B” specifying (i)
such Seller, (ii) such Purchasers and (iii) the assets to be conveyed by such
Seller to each of such Purchasers.  “Annex B” shall contain this disclosure for
each Seller conveying to multiple Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is dated as of
_______________, 2010 by and among each of the undersigned designated as a
“Seller” on Annex A hereto (each a “Seller” and together, the “Sellers”), on one
hand, and each of the undersigned designated as a “Purchaser” on Annex A hereto
(each a “Purchaser” and together, the “Purchasers”), on the other
hand.  Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of April 13, 2010, by and among the Sellers and NVR, Inc.
(“NVR”).
 
RECITALS:
 
WHEREAS, pursuant to the Purchase Agreement, and on the terms and subject to the
conditions and exceptions set forth herein and therein, each Seller has agreed
to sell, transfer, assign, convey and deliver to NVR and its designees all of
such Sellers’ right, title and interest in, to and under the Purchased Contracts
and the Purchased Leases to which such Seller is a party;
 
WHEREAS, pursuant to the Purchase Agreement, and on the terms and subject to the
conditions and exceptions set forth herein and therein, in connection with NVR’s
acquisition of the Purchased Assets, the NVR has agreed to assume and timely
perform and discharge, in accordance with their respective terms, the Assumed
Liabilities of the Sellers under the respective Purchased Contracts and the
Purchased Leases; and
 
WHEREAS, NVR has designated each of the Purchasers, on behalf of NVR, to acquire
and accept assignment of the Purchased Contracts and Purchased Leases and assume
the Assumed Liabilities under the Purchased Contracts and Purchased Leases, in
each case to which the Seller set forth opposite such Purchaser’s name on Annex
A hereto is a party.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
Section 1.                      Assignment and Assumption.  Effective as of
12:01 a.m. Eastern Time on the date hereof (the “Effective Time”) and upon the
terms and subject to the conditions and exceptions set forth herein and in the
Purchase Agreement, each Seller hereby sells, transfer, assigns, conveys and
delivers to the Purchaser set forth opposite such Seller’s name on Annex A
hereto all of such Sellers’ right, title and interest in, to and under the
Purchased Contracts and Purchased Leases to which such Seller is a party, and
each such Purchaser hereby assumes and agrees to perform timely and discharge,
in accordance with their respective terms, the Assumed Liabilities under such
Purchased Contracts and Purchased Leases.  Purchasers are not assuming or
otherwise agreeing to discharge any Excluded Liabilities, and nothing in this
Assignment shall be so construed.  Each Purchaser is hereby assuming only
Assumed Liabilities under the Purchased Contracts and Purchased Leases assigned
to such Purchaser pursuant to this Assignment and is not assuming Assumed
Liabilities or Liabilities under any other Purchased Contracts or Purchased
Leases that may be assigned to other Purchasers. 


Section 2.                      Submission to Jurisdiction; Consent to Service
of Process.


(a)           Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Assignment and to decide any claims or disputes
which may arise or result from, or be connected with, this Assignment, any
breach or default hereunder, or the transactions contemplated hereby, and (ii)
any and all proceedings related to the foregoing shall be filed and maintained
only in the Bankruptcy Court, and the parties hereby consent to and submit to
the jurisdiction and venue of the Bankruptcy Court and shall receive notices at
such locations as indicated in Section 6 below; provided, however, that if the
Bankruptcy Case has closed, the parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware and any state or federal appellate court therefrom, for the resolution
of any such claim or dispute.  The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Each of the parties hereto hereby consents to process being served
by any party to this Assignment in any suit, action or proceeding by personal
delivery of a copy thereof in accordance with the provisions of Section 6 below.


Section 3.                      Waiver of Right to Trial by Jury.  Each party to
this Assignment waives any right to trial by jury in any action, matter or
proceeding regarding this Assignment or any provision hereof.


Section 4.                      Entire Agreement; Amendments and Waivers.  This
Assignment, the Purchase Agreement and the other agreements and documents
contemplated by the Purchase Agreement represent the entire understanding and
agreement among the parties hereto with respect to the subject matter
hereof.  This Assignment can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Assignment signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Assignment, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Assignment shall not operate or be construed as a waiver or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by Law.


Section 5.                      Governing Law.  This Assignment shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and performed in such State without regard to
conflicts of laws principles thereof.


Section 6.                      Notices.  All notices and other communications
under this Assignment shall be in writing and shall be deemed given (i) when
delivered personally by hand, (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one (1) Business Day following the day
sent by overnight courier (with written confirmation of receipt), in the case of
Purchasers, at the addresses and facsimile numbers (or to such other address or
facsimile number as such parties may have specified by notice given to the other
parties pursuant to this provision) set forth for “Purchaser” in the Purchase
Agreement, and in the case of Sellers, at the addresses and facsimile numbers
(or to such other address or facsimile number as such parties may have specified
by notice given to the other parties pursuant to this provision) set forth for
“Seller” in the Purchase Agreement.


Section 7.                      Binding Effect.  This Assignment shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  Nothing in this Assignment shall create or be
deemed to create any third party beneficiary rights in any Person or entity not
a party to this Assignment except as provided in the Purchase Agreement.  In the
event that a Chapter 11 trustee should be appointed for Parent, or in the event
that Parent’s Chapter 11 case should be converted to a case under Chapter 7, the
obligations of Sellers hereunder shall be binding upon such trustee or successor
Chapter 7 estate.


 
- 2 -

--------------------------------------------------------------------------------

 
 
Section 8.                      Counterparts.  This Assignment may be executed
in as many counterparts as may be required, which counterparts may be delivered
by facsimile or electronic mail, and it shall not be necessary that the
signature of, or on behalf of, each party, appear on each counterpart; but it
shall be sufficient that the signature of, or on behalf of, each party, or that
the signatures of the persons required to bind any party, appear on one or more
such counterparts.  All such counterparts when taken together shall constitute a
single and legally binding agreement.
 
[Signature page follows]
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.
 



 
SELLERS:
ORLEANS HOMEBUILDERS, INC.
 
By:          _____________________________
Name:
Title:
         
THE OTHER ENTITIES LISTED UNDER “SELLERS” ON ANNEX A HERETO
 
By:          _____________________________
Name:
Title:
         
PURCHASERS:
 
[PURCHASERS]
 
By:          _____________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Annex A 1/


SELLERS
PURCHASERS
Orleans Homebuilders, Inc.
[Purchaser]
                                           

 
 

--------------------------------------------------------------------------------

1/            If any one Seller is to assign Purchased Contracts and Purchased
Leases to more than one Purchaser, then the parties shall prepare and attach
“Annex B” specifying (i) such Seller, (ii) such Purchasers and (iii) the
Purchased Contracts and Purchased Leases to be assigned by such Seller to each
of such Purchasers.  “Annex B” shall contain this disclosure for each Seller
assigning to multiple Purchasers.
 
 
 

--------------------------------------------------------------------------------

 